Exhibit 10.1

 

SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

DATED AS OF DECEMBER 22, 2006

AMONG

SIRVA RELOCATION CREDIT, LLC,
AS THE SELLER,

SIRVA RELOCATION LLC,
AS THE INITIAL MASTER SERVICER,

EXECUTIVE RELOCATION CORPORATION,
AS AN INITIAL SUBSERVICER,

SIRVA GLOBAL RELOCATION, INC.,
AS AN INITIAL SUBSERVICER,

 LASALLE BANK NATIONAL ASSOCIATION,
AS THE AGENT

AND

THE PURCHASERS
FROM TIME TO TIME PARTY HERETO

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I PURCHASES FROM SELLER AND SETTLEMENTS

 

1

 

Section 1.1.

 

Sales

 

1

 

Section 1.2.

 

Selection of Discount Rates and Tranche Periods

 

4

 

Section 1.3.

 

Fees and Other Costs and Expenses

 

5

 

Section 1.4.

 

Maintenance of Class A Sold Interest and Class B Sold Interest; Deemed
Collection

 

5

 

Section 1.5.

 

Reduction in Commitments

 

6

 

Section 1.6.

 

Optional Repurchases

 

7

 

Section 1.7.

 

Assignment of Purchase Agreement

 

7

 

Section 1.8.

 

Allocations and Distributions

 

7

 

Section 1.9.

 

Additional Included Employers and Eligible Relocation Services Agreements

 

11

 

Section 1.10.

 

Increases in Aggregate Class A Commitment and Class A Purchase Limit

 

11

 

ARTICLE II CUSTODY OF SPECIFIED DOCUMENTS

 

12

 

Section 2.1.

 

Specified Documents

 

12

 

Section 2.2.

 

Servicing Releases

 

13

 

Section 2.3.

 

Cooperation

 

13

 

ARTICLE III ADMINISTRATION AND COLLECTIONS

 

14

 

Section 3.1.

 

Appointment of Servicer

 

14

 

Section 3.2.

 

Duties of Servicer

 

14

 

Section 3.3.

 

Reports

 

15

 

Section 3.4.

 

Enforcement Rights

 

16

 

Section 3.5.

 

Servicer Fee

 

17

 

Section 3.6.

 

Responsibilities of the Seller

 

17

 

Section 3.7.

 

Actions by Seller

 

18

 

Section 3.8.

 

Indemnities by Servicers

 

18

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

19

 

Section 4.1.

 

Seller Representations and Warranties

 

19

 

Section 4.2.

 

Master Servicer Representations and Warranties

 

20

 

Section 4.3.

 

Subservicer Representations and Warranties

 

21

 

 

 

ii


--------------------------------------------------------------------------------




 

Section 4.4.

 

Specified Adjustments

 

23

 

ARTICLE V COVENANTS

 

23

 

Section 5.1.

 

Covenants of the Seller

 

23

 

Section 5.2.

 

Covenants of the Master Servicer

 

28

 

Section 5.3.

 

Covenants of the Subservicers

 

31

 

Section 5.4.

 

[Reserved]

 

34

 

Section 5.5.

 

[Reserved]

 

34

 

Section 5.6.

 

Deeds

 

34

 

Section 5.7.

 

Delivery of Information

 

34

 

ARTICLE VI INDEMNIFICATION

 

34

 

Section 6.1.

 

Indemnities by the Seller

 

34

 

Section 6.2.

 

Increased Cost and Reduced Return

 

36

 

Section 6.3.

 

Other Costs and Expenses

 

36

 

Section 6.4.

 

Withholding Taxes

 

37

 

Section 6.5.

 

Payments and Allocations

 

37

 

ARTICLE VII CONDITIONS PRECEDENT

 

38

 

Section 7.1.

 

Conditions to Restatement

 

38

 

Section 7.2.

 

Conditions to Each Class A Purchase

 

38

 

Section 7.3.

 

Conditions to Each Class B Purchase

 

39

 

ARTICLE VIII THE AGENT

 

40

 

Section 8.1.

 

Appointment and Authorization

 

40

 

Section 8.2.

 

Delegation of Duties

 

40

 

Section 8.3.

 

Exculpatory Provisions

 

41

 

Section 8.4.

 

Reliance by Agent

 

41

 

Section 8.5.

 

Assumed Payments

 

42

 

Section 8.6.

 

Notice of Termination Events

 

42

 

Section 8.7.

 

Non-Reliance on Agent and Other Purchasers

 

42

 

Section 8.8.

 

Agents and Affiliates

 

43

 

Section 8.9.

 

Indemnification

 

43

 

Section 8.10.

 

Successor Agent

 

44

 

 

iii


--------------------------------------------------------------------------------




 

 

Section 8.11.

 

Subordination

 

44

 

ARTICLE IX MISCELLANEOUS

 

45

 

Section 9.1.

 

Termination

 

45

 

Section 9.2.

 

Notices

 

45

 

Section 9.3.

 

Payments and Computations

 

46

 

Section 9.4.

 

Sharing of Recoveries

 

46

 

Section 9.5.

 

Right of Setoff

 

46

 

Section 9.6.

 

Amendments

 

46

 

Section 9.7.

 

Waivers

 

47

 

Section 9.8.

 

Successors and Assigns; Participations; Assignments.

 

48

 

Section 9.9.

 

Confidentiality

 

48

 

Section 9.10.

 

Headings; Counterparts

 

49

 

Section 9.11.

 

Cumulative Rights and Severability

 

49

 

Section 9.12.

 

Governing Law; Submission to Jurisdiction

 

49

 

Section 9.13.

 

Waiver of Trial by Jury

 

50

 

Section 9.14.

 

Entire Agreement

 

50

 

Section 9.15.

 

USA PATRIOT Act Notice

 

50

 

Section 9.16.

 

Reservation of Rights

 

50

 

 

iv


--------------------------------------------------------------------------------




 

 

Schedules

 

Description

 

 

 

 

 

Schedule I

 

Definitions

Schedule II

 

Purchase Commitments

Schedule III

 

Included Employers

Schedule IV

 

Financial Reporting Exceptions

 

 

 

Exhibits

 

Description

 

 

 

 

 

Exhibit A-1

 

Form of Incremental Purchase Request

Exhibit A-2

 

Form of Document Schedule

Exhibit B

 

Form of Request for Document Release

Exhibit C-1

 

Form of Daily Report

Exhibit C-2

 

Form of Weekly Report

Exhibit C-3

 

Form of Monthly Report

Exhibit D

 

Addresses and Names of Seller and Originators

Exhibit E

 

Accounts

Exhibit F

 

Compliance Certificate

Exhibit G

 

Credit and Collection Policy

 

 

 

Attachments

 

Description

 

 

 

 

 

Attachment 1

 

Form of Template for Financial Reporting

Attachment 2

 

Monthly Financial Statement Certificate

Attachment 3

 

Annual Budget Certificate

Attachment 4

 

Treasury Operations Information Certificate

 

v


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of December 22,
2006 (this “Agreement”), among SIRVA Relocation Credit, LLC, a Delaware limited
liability company, as Seller (the “Seller”), SIRVA Relocation LLC, a Delaware
limited liability company (“SIRVA Relo”), as the initial master servicer (the
“Master Servicer”), Executive Relocation Corporation, a Michigan corporation
(“Executive Relo”), as a Subservicer, SIRVA Global Relocation, Inc., a Delaware
corporation (“SIRVA Global”), as a Subservicer (in such capacity together with
Executive Relo, each a “Subservicer”), LaSalle Bank National Association, as
agent for the Purchasers (the “Agent”), LaSalle Bank National Association, as a
Purchaser, and the other Purchasers from time to time party hereto.  Certain
capitalized terms used herein, and certain rules of construction, are defined in
Schedule I.  The Purchasers’ Commitments are listed on Schedule II.

RECITALS

A.            The Seller, the Master Servicer, Executive Relo as Subservicer,
the Purchasers and the Agent are party to that certain Amended and Restated
Receivables Sale Agreement dated as of December 23, 2004 (as heretofore amended
or otherwise modified, the “Original Receivables Sale Agreement”), pursuant to
which the Seller has transferred to the Agent for the benefit of the Purchasers
undivided ownership interests in the Receivables, all related Collections and
all proceeds of the foregoing.

B.            The Seller, the Master Servicer, the Subservicers, the Agent and
the Purchasers wish to amend and restate the Original Receivables Sale Agreement
in the form of this Agreement in order to, among other things, (1) provide for
an additional class of Investments by certain of the Purchasers in an aggregate
principal amount outstanding not to exceed $25,000,000 and (2) reflect the
addition of SIRVA Global as an Originator and Subservicer.

The parties hereto agree that effective as of the Second Restatement Date the
Original Receivables Sale Agreement is amended and restated to read in its
entirety in the form of this Agreement.

ARTICLE I

PURCHASES FROM SELLER AND SETTLEMENTS

Section 1.1.           Sales.

(a)           The Class A Sold Interest.  Subject to the terms and conditions
hereof, the Seller may, from time to time before the Termination Date, request
that the Class A Purchasers make purchases of undivided ownership interests in
the Receivables, all related Collections and all proceeds of the foregoing. 
Upon any such request, subject to the terms and conditions of this Agreement,
each Class A Purchaser shall purchase such interest.  Such interest shall be
transferred to the Agent, as representative of the Class A Purchasers.  Any such
purchase (a “Class A Purchase”) shall be made by each Class A Purchaser
remitting funds to the Agent, pursuant to Section 1.1(c).  The ownership
interest so acquired by a Class A Purchaser in the Receivables and the related
Collections and proceeds is herein called its “Class A Purchase


--------------------------------------------------------------------------------




Interest” and entitles such Class A Purchaser to receive payments from the
Receivables and the related Collections and proceeds in respect of Class A
Investments, Discount and other amounts payable in accordance with the terms of
this Agreement, including, without limitation, in accordance with the applicable
priorities set forth in Section 1.8.  All of the Class A Purchasers’ Class A
Purchase Interests at any time are referred to herein as the “Class A Sold
Interest”, which at any time is the aggregate ownership interest then held by
the Class A Purchasers in the Receivables and the related Collections and
proceeds.

The parties hereto acknowledge and agree that, immediately prior to the
effectiveness of this Agreement, the Class A Purchasers held Class A Purchase
Interests with an Aggregate Class A Investment of $164,498,115.70 under the
Original Receivables Sale Agreement (the “Original Interest”).  The Original
Interest shall remain outstanding as hereunder, and nothing in this Agreement
shall be deemed to release any ownership or security interest in favor of the
Agent or the Purchasers in respect thereof.  All amounts accrued and unpaid
under the Original Receivables Sale Agreement  shall continue to be outstanding
and payable under this Agreement.

(b)           Class A Purchaser Commitments.  Each Class A Purchaser severally
hereby agrees, subject to Section 7.2 and the other terms and conditions hereof,
to make Class A Purchases before the Termination Date, based on the applicable
Class A Purchaser’s Class A Commitment Percentage of each Class A Purchase, to
the extent that after giving effect thereto, (i) its Class A Investment would
not exceed its Class A Commitment, (ii) the Aggregate Class A Investment would
not exceed the Class A Purchase Limit, (iii) the Aggregate Class A Investment
would not exceed the Aggregate Class A Commitment, and (iv) (x) the Aggregate
Class A Investment would not exceed (y) the Adjusted Class A Net Receivables
Balance.  The first Class A Purchase and each additional Class A Purchase is
referred to herein as an “Incremental Class A Purchase.”  All Class A Purchases
hereunder shall be made ratably by each Class A Purchaser in accordance with the
Class A Commitment of such Class A Purchaser.

(c)           Class A Incremental Purchases.  In order to request an Incremental
Class A Purchase from a Class A Purchaser, the Seller must provide to the Agent
an irrevocable written request (including by telecopier or other facsimile
communication) substantially in the form of Exhibit A-1 (an “Incremental
Purchase Request”), by 12:00 noon (Chicago time) on the requested date (the
“Class A Purchase Date”) of such Class A Purchase, specifying the requested
Class A Purchase Date (which must be a Business Day) and the requested amount
(the “Class A Purchase Amount”) of such Class A Purchase, which must be in a
minimum amount of $100,000 and multiples thereof (or, if less, an amount equal
to the Maximum Incremental Class A Purchase Amount).  All Incremental Class A
Purchases must be requested ratably from all Class A Purchasers.  The Agent
shall promptly notify the Purchasers of the contents of such request.  Subject
to Section 7.2 and the other terms and conditions hereof, each Class A Purchaser
shall transfer the applicable Class A Purchaser’s Class A Commitment Percentage
of the requested Class A Purchase Amount to the Agent by no later than 2:00 p.m.
(Chicago time) on the Class A Purchase Date.  The Agent shall promptly transfer
to the Seller Account the proceeds of any Incremental Class A Purchase delivered
to the Agent.

(d)           The Class B Sold Interest.  Subject to the terms and conditions
hereof, the Seller may, from time to time before the Termination Date, request
that the Class B Purchasers make purchases of undivided ownership interests in
the Receivables, all related Collections and all

2


--------------------------------------------------------------------------------




proceeds of the foregoing.  Upon any such request, subject to the terms and
conditions of this Agreement, each Class B Purchaser shall purchase such
interest.  Such interests shall be transferred to the Agent, as representative
of the Class B Purchasers.  Any such purchase (a “Class B Purchase”) shall be
made by each Class B Purchaser remitting funds to the Agent, pursuant to
Section 1.1(f).  The ownership interest so acquired by a Class B Purchaser in
the Receivables and the related Collections and proceeds is herein called its
“Class B Purchase Interest” and entitles such Class B Purchaser to receive
payments from the Receivables and the related Collections and proceeds in
respect of Class B Investments, Discount and other amounts payable in accordance
with the terms of this Agreement, including, without limitation, in accordance
with the applicable priorities set forth in Section 1.8.  All of the Class B
Purchasers’ Class B Purchase Interests at any time are referred to herein as the
“Class B Sold Interest”, which at any time is the aggregate ownership interest
then held by the Class B Purchasers in the Receivables and the related
Collections and proceeds.

(e)           Class B Purchaser Commitments.  If no Class A Incremental Purchase
is then available, each Class B Purchaser severally hereby agrees, subject to
Section 7.3 and the other terms and conditions hereof, to make Class B Purchases
before the Termination Date, based on the applicable Class B Purchaser’s Class B
Commitment Percentage of each Class B Purchase, to the extent that after giving
effect thereto, (i) its Class B Investment would not exceed its Class B
Commitment, (ii) the Aggregate Class B Investment would not exceed the Class B
Purchase Limit, (iii) the Aggregate Class B Investment would not exceed the
Aggregate Class B Commitment, and (iv) (x) the sum of the Aggregate Class A
Investment plus the Aggregate Class B Investment would not exceed (y) the
Adjusted Class B Net Receivables Balance.  The first Class B Purchase and each
additional Class B Purchase is referred to herein as an “Incremental Class B
Purchase.”  All Class B Purchases hereunder shall be made ratably by each Class
B Purchaser in accordance with the Class B Commitment of such Class B Purchaser.

(f)            Class B Incremental Purchases.  In order to request an
Incremental Class B Purchase from a Class B Purchaser, the Seller must provide
to the Agent an Incremental Purchase Request, by 12:00 noon (Chicago time) on
the requested date (the “Class B Purchase Date) of such Class B Purchase,
specifying the requested Class B Purchase Date (which must be a Business Day)
and the requested amount (the “Class B Purchase Amount”) of such Class B
Purchase, which must be in a minimum amount of $100,000 and multiples thereof
(or, if less, an amount equal to the Maximum Incremental Class B Purchase
Amount).  The initial Class B Purchase Date shall be the Second Restatement
Date.  Each subsequent Class B Purchase Date shall be a Weekly Settlement Date. 
All Incremental Class B Purchases must be requested ratably from all Class B
Purchasers.  The Agent shall promptly notify the Purchasers of the contents of
such request.  Subject to Section 7.3 and the other terms and conditions hereof,
each Class B Purchaser shall transfer the applicable Class B Purchaser’s Class B
Commitment Percentage of the requested Class B Purchase Amount to the Agent by
no later than 2:00 p.m. (Chicago time) on the Class B Purchase Date.  The Agent
shall promptly transfer to the Seller Account the proceeds of any Incremental
Class B Purchase delivered to the Agent.

(g)           Security Interest.  It is the intention of the parties hereto that
the Purchases hereunder constitute the sale, transfer and assignment by the
Seller to the Purchasers of undivided ownership interests in the Receivables,
the Collections and all proceeds of the foregoing (and not merely an extension
of credit or a pledge).  Nevertheless, the Seller

3


--------------------------------------------------------------------------------




acknowledges and agrees that none of the Agent, any Purchaser or their
representatives have made any representations or warranties concerning the tax,
accounting or legal characteristics of the Transaction Documents and that the
Seller has obtained and relied upon such tax, accounting and legal advice from
its own experts concerning the Transaction Documents as it deems appropriate. 
If, notwithstanding the intention of the parties, the transactions contemplated
hereby are characterized as an extension of credit or a pledge, the Seller
hereby grants to the Agent (for the benefit of the Purchasers) a security
interest in all of the Seller’s rights in the Receivables, the Collections, and
all proceeds of the foregoing to secure all of the Seller’s obligations under
the Transaction Documents.

Section 1.2.           Selection of Discount Rates and Tranche Periods.  (a) 
All Investment of each Purchaser shall be allocated to one or more Tranches
reflecting the Discount Rates at which such Investment accrues Discount and the
Tranche Periods for which such Discount Rates apply; provided that no more than
ten Tranches shall be outstanding at any time with respect to the Class A
Investments and no more than five Tranches shall be outstanding at any time with
respect to the Class B Investments.  Except as set forth below, the Agent shall
select the Tranche Periods for all Investments.  Not later than (1) concurrently
with any request for an Incremental Purchase from the Purchasers, (2) 3:00 p.m.,
Chicago time, one Business Day prior to the expiration of any Tranche Period
applicable to any Investment of each Purchaser if the requested Tranche Period
is a Prime Tranche and (3) 10:00 a.m., Chicago time, two Business Days prior to
the expiration of any Tranche Period applicable to any Investment of each
Purchaser if the requested Tranche Period is a Eurodollar Tranche, the Master
Servicer on behalf of the Seller may request the Discount Rate(s) and Tranche
Period(s) to be applicable to such Investment.  All Investment of the Purchasers
may accrue Discount at either the Eurodollar Rate or the Prime Rate, in all
cases as established for each Tranche Period applicable to such Class A
Investments or Class B Investments, as the case may be.  Each Tranche shall be
in the minimum amount of $1,000,000 and in multiples thereof or, in the case of
Discount accruing at the Prime Rate, in any amount of Investment that otherwise
has not been allocated to another Tranche Period.  During the continuance of a
Termination Event, the Agent may reallocate any outstanding Investment allocated
to a Eurodollar Tranche to a Prime Tranche at the end of its then current
Tranche Period.  All Discount accrued during a Tranche Period shall be paid by
the Seller to the Agent (for the benefit of the Purchasers) on the last day of
such Tranche Period.

(a)           If, by the time required in Section 1.2(a), the Seller fails to
select a Tranche Period for any Investment of any Purchaser, the Agent may, in
its sole discretion, select such Tranche Period.  If, by the time required in
Section 1.2(a), the Seller and the Agent do not select a Discount Rate or
Tranche Period for any Investment, such amount of Investment shall automatically
accrue Discount at the Prime Rate for a three Business Day Tranche Period.

(b)           If any Purchaser determines (i) that maintenance of any Eurodollar
Tranche would violate any applicable law or regulation or (ii) that deposits of
a type and maturity appropriate to match fund any of such Purchaser’s Eurodollar
Tranches are not available, then the Agent, upon the direction of such
Purchaser, shall suspend the availability of, and terminate any outstanding,
Eurodollar Tranche so affected.  All Investment allocated to any such terminated
Eurodollar Tranche shall be reallocated to a Prime Tranche at the termination of
the related Tranche Period.

4


--------------------------------------------------------------------------------




Section 1.3.           Fees and Other Costs and Expenses.  (b)  The Seller shall
pay to the Agent such amounts as agreed to with the Seller in the Fee Letter.

(a)           The Seller shall pay to the Agent for the account of each Class A
Purchaser a commitment fee computed at 0.35% per annum on the average daily
unused portion of such Class A Purchaser’s Class A Commitment.  Such commitment
fee shall accrue from the Restatement Date (under the Original Receivables Sale
Agreement) to the Termination Date and shall be due and payable monthly in
arrears on the Monthly Settlement Date of each month and on the Termination
Date.  The commitment fee provided in this Section 1.3(b) shall accrue at all
times after the Restatement Date under the Original Receivables Sale Agreement,
including at any time during which one or more of the conditions in Article VII
are not met.

(b)           The Seller shall pay to the Agent for the account of each Class B
Purchaser a commitment fee computed at 0.50% per annum on the average daily
unused portion of such Class B Purchaser’s Class B Commitment.  Such commitment
fee shall accrue from the Second Restatement Date to the Termination Date and
shall be due and payable monthly in arrears on the Monthly Settlement Date of
each month and on the Termination Date.  The commitment fee provided in this
Section 1.3(c) shall accrue at all times after the Second Restatement Date,
including at any time during which one or more of the conditions in Article VII
are not met.

(c)           If the amount of Investment of any Purchaser allocated to any
Eurodollar Tranche is reduced before the last day of its Tranche Period, or if a
requested Incremental Purchase at the Eurodollar Rate does not take place on its
scheduled Purchase Date, the Seller shall pay the Early Payment Fee to each
applicable Purchaser.

(d)           Investment shall be payable solely from Collections and from
amounts payable under Sections 1.4, 1.6 and 6.1 (to the extent amounts paid
under Section 6.1 indemnify against reductions in or non-payment of
Receivables).  The Seller shall pay, as a full recourse obligation, all other
amounts payable hereunder and under the Fee Letter, including all Discount, fees
described in clauses (a), (b), (c) and (d) above and amounts payable under
Article VI.

Section 1.4.           Maintenance of Class A Sold Interest and Class B Sold
Interest; Deemed Collection.

(a)           Class A General.  If at any time before the Termination Date the
Adjusted Class A Net Receivables Balance is less than the Aggregate Class A
Investment, the Seller shall promptly (but not later than one Business Day after
the Seller becomes aware of such condition) pay to the Agent an amount equal to
such deficiency for application to reduce the Class A Investments of the Class A
Purchasers ratably in accordance with the principal amount of their respective
Class A Investments, applied first to the outstanding Prime Tranches and second
to the outstanding Eurodollar Tranches in the order in which their respective
then current Tranche Periods are scheduled to end.

(b)           Class B General.  If on any Weekly Settlement Date the Adjusted
Class B Net Receivables Balance is less than the sum of the Aggregate Class A
Investment plus the Aggregate Class B Investment, the Seller shall promptly (but
not later than one Business Day after the Seller becomes aware of such
condition) pay to the Agent an amount equal to such

5


--------------------------------------------------------------------------------




deficiency (to the extent remaining after any amount payable pursuant to Section
1.4(a) is paid, and only after any amount payable pursuant to Section 1.4(a) has
been paid) for application to reduce the Class B Investments of the Class B
Purchasers ratably in accordance with the principal amount of their respective
Class B Investments, applied first to the outstanding Prime Tranches and second
to the outstanding Eurodollar Tranches in the order in which their respective
then current Tranche Periods are scheduled to end.

(c)           Deemed Collections.  If on any day the outstanding balance of a
Receivable is reduced or cancelled as a result of any defective or rejected
goods or services, any cash discount or adjustment (including as a result of the
application of any special refund or other discounts or any reconciliation), any
setoff or credit (whether such claim or credit arises out of the same, a
related, or an unrelated transaction) or other similar reason not arising from
the financial inability of the Obligor to pay undisputed indebtedness, the
Seller and the related Servicer shall be deemed to have received on such day a
Collection on such Receivable in the amount of such reduction or cancellation. 
If (i) any representation, warranty, covenant or other agreement of the Seller
related to a Receivable is not true or is not satisfied as of the date a
Purchase Interest was conveyed to the Agent on behalf of the Purchasers or, (ii)
the Seller has not taken the action required to be taken by it with respect to a
Receivable under Section 5.6, the Seller shall be deemed to have received on
such day a Collection in the outstanding principal amount of such Receivable. 
If a Receivable was identified as an Eligible Receivable in any writing given to
the Agent or the Purchasers, but was not an Eligible Receivable when so
identified, the Seller and the related Servicer shall be deemed to have received
on such day a Collection in the amount of the outstanding balance of such
Receivable.  All such Collections deemed received by the Seller and the related
Servicer under this Section 1.4(c) shall be remitted by them to the Collection
Account within one Business Day after such deemed receipt in accordance with
Sections 5.1(i) and 5.2(h).

(d)           Adjustment to Sold Interests.  At any time before the Termination
Date that the Seller is deemed to have received any Collection under
Section 1.4(c) (“Deemed Collections”) that derives from a Receivable that is
otherwise reported as an Eligible Receivable, so long as no Liquidation Period
then exists the Seller may satisfy its obligation to deliver such amount to the
related Servicer by instead notifying the Agent that each Sold Interest should
be recalculated by decreasing the Net Receivables Balance by the amount of such
Deemed Collections, so long as such adjustment does not cause (i) the Adjusted
Class A Net Receivables Balance to be less than the Aggregate Class A Investment
or (ii) the Adjusted Class B Net Receivables Balance to be less than the sum of
the Aggregate Class A Investment plus the Aggregate Class B Investment.

(e)           Payment Assumption.  Unless an Obligor otherwise specifies (by
reference to a particular invoice or otherwise) or another application is
required by contract or law, any payment received by the Seller from any Obligor
shall be applied as a Collection of Receivables of such Obligor (starting with
the oldest such Receivable) and remitted to the related Servicer as such.

Section 1.5.           Reduction in Commitments.

(a)           The Seller may, upon thirty days’ notice to the Agent, reduce the
Aggregate Class A Commitment in increments of $5,000,000, so long as the
Aggregate Class A Commitment at

6


--------------------------------------------------------------------------------




all times equals or exceeds the outstanding Aggregate Class A Investment.  Each
such reduction in the Aggregate Class A Commitment shall reduce the Class A
Commitment of each Class A Purchaser in accordance with its Class A Commitment
Percentage and shall reduce the Class A Purchase Limit by a corresponding
amount.

(b)           The Seller may, upon thirty days’ notice to the Agent, reduce the
Aggregate Class B Commitment in increments of $5,000,000, so long as the
Aggregate Class B Commitment at all times equals or exceeds the outstanding
Aggregate Class B Investment.  Each such reduction in the Aggregate Class B
Commitment shall reduce the Class B Commitment of each Class B Purchaser in
accordance with its Class B Commitment Percentage and shall reduce the Class B
Purchase Limit by a corresponding amount.

Section 1.6.           Optional Repurchases.  At any time that the Aggregate
Investment is less than 10% of the highest Aggregate Investment outstanding at
any time hereunder, the Master Servicer may, upon thirty days’ notice to the
Agent, purchase the Sold Interests from the Purchasers at a price equal to the
outstanding Matured Aggregate Class A Investment, the outstanding Matured
Aggregate Class B Investment and all other amounts then owed hereunder.

Section 1.7.           Assignment of Purchase Agreement.  The Seller hereby
assigns and otherwise transfers to the Agent (for the benefit of the Agent, each
Purchaser and any other Person to whom any amount is owed hereunder) all of the
Seller’s right, title and interest in, to and under the Purchase Agreement.  The
Seller shall file and record all financing statements, continuation statements
and other documents required to perfect or protect such assignment.  This
assignment includes (a) all monies due and to become due to the Seller from the
Originators or the Parent under or in connection with the Purchase Agreement
(including fees, expenses, costs, indemnities and damages for the breach of any
obligation or representation related to either such agreement) and (b) all
rights, remedies, powers, privileges and claims of the Seller against the
Originators or the Parent under or in connection with the Purchase Agreement. 
All provisions of the Purchase Agreement shall inure to the benefit of, and may
be relied upon by, the Agent, each Purchaser and each such other Person.  At any
time after a Servicer Replacement Event, the Agent shall have the sole right to
enforce the Seller’s rights and remedies under the Purchase Agreement to the
same extent as the Seller could absent this assignment, but without any
obligation on the part of the Agent any Purchaser or any other such Person to
perform any of the obligations of the Seller under the Purchase Agreement (or
any of the promissory notes executed thereunder).  All amounts distributed to
the Seller under the Purchase Agreement from Receivables sold to the Seller
thereunder shall constitute Collections hereunder and shall be applied in
accordance herewith.

Section 1.8.           Allocations and Distributions.

(a)           Accounts.  The Agent will at all times maintain the Collection
Account and the Investment Account in the name of the Agent and the Agent shall
have exclusive control of, and a valid, perfected and first priority security
interest in, such accounts.  The Servicers have given, or will give, written
directions to each Included Employer and each Origination Home Closing Agent, no
later than February 15, 2005 (or, if later, the date on which such Person
becomes an Included Employer or otherwise becomes obligated to remit any amounts
in respect of the Receivables), to remit all amounts due in respect of the
Receivables to the Collection Account;

7


--------------------------------------------------------------------------------




provided that if the Seller or a Servicer shall receive any Collections, it
shall remit such Collections to the Collection Account within three Business
Days of such receipt.  No withdrawals, payments or transfers of funds from the
Collection Account or the Investment Account shall be made except upon the
written direction of the Agent in accordance with this Section.  The amounts
held in the Collection Account may be transferred to the Investment Account and
invested and reinvested by the Agent solely in Permitted Investments credited to
the Investment Account selected by the Seller in a written notice to the Agent
(unless a Termination Event exists, in which case such transfer and investment
shall be at the discretion of, and in Permitted Investments selected by, the
Agent).  Yield on such investments shall be deposited in the Investment Account
and allocated in accordance with this Section.  To the extent that the
Collection Account and the Investment Account constitute “Securities Accounts”
as defined in Section 8.501(a) of the UCC, LaSalle will act as Securities
Intermediary and will treat the Agent, for whom the Securities Intermediary
maintains the Collection Account and the Investment Account, as entitled to
exercise the rights that comprise the property, including all Security
Entitlements, Securities, Financial Assets, Investment Property and Instruments
(each as defined in the UCC).  In the event that the Collection Account and the
Investment Account are not considered to be “Securities Accounts” under
applicable law, the Collection Account and the Investment Account shall be
deemed to be “deposit accounts” (as defined in the UCC) to the extent a security
interest can be granted and perfected under the UCC in the Collection Account
and the Investment Account as deposit accounts, which the Agent shall maintain
with LaSalle acting not as a securities intermediary but as a “bank” (as defined
in the UCC).  The Agent, acting on behalf of the Purchasers, shall be deemed to
be the customer of the LaSalle for purposes of the Collection Account and the
Investment Account and as such shall be entitled to all the rights that
customers of banks have under applicable law with respect to deposit accounts,
including the right to withdraw funds from, or close, the Collection Account and
the Investment Account (which rights shall be exercised in accordance with the
terms of this Agreement). LaSalle shall credit the Collection Account and the
Investment Account with all receipts of interest, dividends, and other income
received on or in respect of the property held in the each of the respective
accounts.  LaSalle agrees that its jurisdiction is the State of Illinois for all
purposes of the UCC.

LaSalle hereby (i) subordinates to the interests of the Agent and the Purchasers
any security interest, lien, or right of recoupment or setoff that LaSalle may
have in its individual capacity, now or in the future, against the Collection
Account and the Investment Account, and (ii) agrees that it will not exercise
any right in respect of such security interest or lien or any right of
recoupment or setoff until the interests of the Agent and the Purchasers in the
Collection Account and the Investment Account are terminated, except that
LaSalle is permitted to charge the Collection Account and the Investment Account
(i) for its fees and charges relating to such accounts and services related to
such accounts and the Transaction Documents, and (ii) for any check or wire
transfer deposited into either such account or other credit to either such
account if such check, wire transfer or credit is subsequently returned unpaid,
and (iii) for the ratable benefit of the Agent and the Purchasers.

(b)           Business Day Payments.  On each Business Day other than a Weekly
Settlement Date, unless the Termination Date shall have occurred, the Available
Funds in the Collection Account shall be transferred by the Agent to the Class A
Purchasers to reduce the Class A Investments ratably to the extent of the
Principal Distribution Amounts.

8


--------------------------------------------------------------------------------




(c)           Weekly Settlement Dates.  On each Weekly Settlement Date, unless
the Termination Date shall have occurred, Available Funds, first from the
Collection Account and second from the Investment Account, shall be applied to
the extent required to make the following payments:

(i)            first, ratably to the Class A Purchasers an amount, if any, to
reduce the Class A Investments so that the Aggregate Class A Investment does not
exceed the Adjusted Class A Net Receivables Balance; and

(ii)           second, ratably to the Class B Purchasers an amount, if any, to
reduce the Class B Investments so that the sum of  the Aggregate Class A
Investment and the Aggregate Class B Investment does not exceed the Adjusted
Class B Net Receivables Balance.

(d)           Monthly Settlement Dates.  On each Monthly Settlement Date, unless
the Termination Date shall have occurred, Available Funds in the Collection
Account and the Investment Account received in the preceding month (and not
including Available Funds received since the end of the preceding month) shall
be applied as follows:

(i)            first, ratably to the Class A Purchasers until all Principal
Distribution Amounts, Discount and fees previously accrued but not yet paid
shall have been paid in full;

(ii)           second, ratably to the Class A Purchasers until all other amounts
then due and payable to the Class A Purchasers under the Transaction Documents
shall have been paid in full;

(iii)          third, ratably to the Class B Purchasers until all Principal
Distribution Amounts, Discount and fees previously accrued but not yet paid
shall have been paid in full;

(iv)          fourth, ratably to the Class B Purchasers until all other amounts
then due and payable to the Class B Purchasers under the Transaction Documents
shall have been paid in full;

(v)           fifth, to the Agent until all amounts then due and payable to the
Agent under the Transaction Documents shall have been paid in full;

(vi)          sixth, to any other Person (other than the Servicers and the
Originators) to whom any amounts are then due and payable under the Transaction
Documents until all such amounts shall have been paid in full;

(vii)         seventh, ratably to the Servicers until all amounts then due and
payable to the Servicers under the Transaction Documents shall have been paid in
full;

(viii)        eighth, ratably to the Originators until any amounts then due and
payable under the Subordinated Notes shall have been paid in full; and

9


--------------------------------------------------------------------------------




(ix)           ninth, to the Seller.

(e)           Termination Date.  On each day on and after the Termination Date,
all Available Funds in the Collection Account and the Investment Account shall
be allocated as follows:

(i)            first, ratably to the Class A Purchasers until all Class A
Investments of, and Discount and fees previously accrued but not already paid
to, the Class A Purchasers shall have been paid in full;

(ii)           second, ratably to the Class A Purchasers until all other amounts
owed to the Class A Purchasers shall have been paid in full;

(iii)          third, ratably to the Class B Purchasers until all Class B
Investments of, and Discount and fees previously accrued but not already paid
to, the Class B Purchasers shall have been paid in full;

(iv)          fourth, ratably to the Class B Purchasers until all other amounts
owed to the Class B Purchasers shall have been paid in full;

(v)           fifth, to the Agent until all amounts owed to the Agent shall have
been paid in full;

(vi)          sixth, to any other Person (excluding the Servicers and the
Originators) to whom any amounts are owed under the Transaction Documents until
all such amounts shall have been paid in full;

(vii)         seventh, ratably to the Servicers until all amounts owed to them
under the Transaction Documents shall have been paid in full;

(viii)        eighth, ratably to the Originators until any amounts then due and
payable under the Subordinated Notes shall have been paid in full; and

(ix)           ninth, to the Seller.

No distributions shall be made to pay amounts under clauses (vi), (vii), (viii)
and (ix) above until sufficient Available Funds have been set aside to pay all
amounts described in clauses (i) through (v) that may become payable for all
outstanding Tranche Periods.

(f)            Ratable Distributions.  All distributions shall be made ratably
within each priority level in accordance with the respective amounts then due
each Person (or group of Persons) included in such level unless otherwise agreed
by the Agent.

(g)           Payment by Seller.  As provided in Section 1.3(e) all Discount and
other amounts payable hereunder other than Investment are payable by the
Seller.  If any part of any Collections is applied to pay any such amounts
pursuant to this Section 1.8, the Seller shall pay to the Servicer the amount so
applied for distribution as part of Collections.

10


--------------------------------------------------------------------------------


(h)           Other Funds.  If at any time Servicer shall have notified the
Agent that a portion of the funds deposited into the Collection Account do not
constitute the Collections or other proceeds of the Receivables, and shall have
provided to the Agent such other information or verification as the Agent shall
request with respect thereto, and such funds shall not have been theretofore
applied as Collections in accordance with this Article I, the Agent shall
instruct LaSalle to remit the amount of such funds to the Seller from collected
funds then on deposit in the Collection Account.  Unless and until the Agent
receives such notice and other information or verification, the Agent may treat
and apply such funds as Collections.  If the Agent receives such notice and
other information or verification after applying any such funds that do not
constitute Collections, such application of funds shall not be reversed,
provided that the Receivables Balance shall be increased, as applicable, to
reflect that such applied funds were not Collections.

Section 1.9.           Additional Included Employers and Eligible Relocation
Services Agreements.  Schedule III to the Receivables Sale Agreement may be
amended from time to time at the request of the Seller and the Originators with
the consent of the Agent to add an additional Employer and Relocation Services
Agreement as an Included Employer and an Eligible Relocation Services Agreement,
provided that (i) the Agent has received a complete and correct copy of the
related Relocation Services Agreement (including, without limitation, all
exhibits, schedules, amendments and addenda thereto), (ii) the related
Relocation Services Agreement is in a form substantially similar to one or more
Relocation Services Agreements from which Eligible Receivables have arisen prior
to February 28, 2005 and otherwise is in form and substance satisfactory to the
Agent, (iii) such additional Included Employer provides a written consent to the
assignments under the Transaction Documents in a form substantially similar to
the form of consent obtained from one or more Eligible Employers prior to
February 28, 2005 and otherwise in form and substance satisfactory to the Agent
prior to Schedule III being amended to add such additional Included Employer,
(iv) all necessary approvals and releases with respect to the conveyance of the
Receivables arising under such related Relocation Services Agreement have been
obtained and are in form and substance satisfactory to the Agent, (v) such
additional Included Employer otherwise meets the criteria set forth in the
definition of “Eligible Employer”, (vi) such related Relocation Services
Agreement otherwise meets the criteria set forth in the definition of “Eligible
Relocation Services Agreement”, and (vii) such additional Included Employer is
acceptable to the Agent.

Section 1.10.        Increases in Aggregate Class A Commitment and Class A
Purchase Limit.

(a)           Request for Increase.  Provided there exists no Potential
Termination Event, upon notice to the Agent (which shall promptly notify the
Purchasers), the Seller may from time to time on or prior to December 31, 2006,
request an increase in the Aggregate Class A Commitment and the Purchase Limit
by an amount (for all such requests) not exceeding $6,875,000; provided that any
such request for an increase shall be in a minimum amount of $2,000,000.

(b)           Class A Purchasers.   To achieve the full amount of a requested
increase and subject to the approval of the Agent, the Seller may invite
existing Purchasers to increase their respective Class A Commitments and/or
additional Persons to become Class A Purchasers pursuant to a joinder agreement
in form and substance satisfactory to the Agent and its counsel;

11


--------------------------------------------------------------------------------




provided that nothing herein shall require any Class A Purchaser to increase its
Class A Commitment.  Any Class A Commitment of a Person becoming a new Class A
Purchaser under this Section 1.10 shall be in an amount of at least $5,000,000.

(c)           Effective Date and Allocations.  If the Aggregate Class A
Commitment and Class A Purchase Limit are increased in accordance with this
Section, the Agent and the Seller shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The Agent
shall promptly notify the Seller and the Purchasers of the final allocation of
such increase and the Increase Effective Date.

(d)           Effectiveness of Class A Commitment Increase.  As a condition
precedent to such increase, the Seller shall deliver to the Agent a certificate
of each SIRVA Entity dated as of the Increase Effective Date confirming that all
corporate or limited liability company action to authorize such increase has
been taken and that no Potential Termination Event exists and the SIRVA Entities
shall pay an increase fee of 0.15% of the amount of each increase of the Class A
Commitment of any Class A Purchaser to the Agent for the account of such Class A
Purchaser.  The Class A Purchasers shall make and receive such payments between
themselves on the Increase Effective Date to the extent necessary to make their
respective Class A Purchase Interests pro rata in accordance with their
respective Class A Commitments after giving effect to such increase.  Schedule
II to the Receivables Sale Agreement shall be modified to reflect the increase
in the Aggregate Class A Commitment, any new Class A Purchaser and any change in
Class A Commitments.

ARTICLE II

CUSTODY OF SPECIFIED DOCUMENTS

Section 2.1.           Specified Documents.  (c)  The Specified Documents
relating to the Receivables shall be held on behalf of and in trust for the
Agent and the Purchasers in the custody of a Person (a “Custodian”) designated
to so act on behalf of the Purchasers under this Article II.  As the initial
Custodians, each of SIRVA Relo, Executive Relo and SIRVA Global is hereby
designated as, and agrees to perform the duties and obligations of, a Custodian
for the Specified Documents relating to Receivables originated by it.  Each
initial Custodian acknowledges that the Agent and each Purchaser have relied on
the initial Custodians’ agreement to act as Custodians (and the agreement of any
of the sub-custodians to so act) in making the decision to execute and deliver
this Agreement and agrees that it will not voluntarily resign as Custodian.  At
any time after the occurrence of a Servicer Replacement Event, the Agent may
designate a new Custodian to succeed any initial Custodian (or any successor
Custodian).  The Agent may at any time after the occurrence of a Servicer
Replacement Event remove or replace any sub-custodian.  If replaced, each
Custodian agrees it will turn over possession of the Specified Documents in its
possession to the successor Custodian.

(a)           Not less than two Business Days prior to any proposed Purchase
Date (or, in the case of the initial Purchase Date, on the initial Purchase
Date), the Seller or its designee shall deliver or cause to be delivered (i) to
the related Custodian, the Specified Documents with respect to each Receivable
proposed to be added to the Net Receivables Balance hereunder, together with the
related Document Schedule, and (ii) to the Agent, the Document Schedule (or

12


--------------------------------------------------------------------------------




other report specifying such information regarding Receivables being added to
the Net Receivables Balance as the Agent requires).  Unless the Agent shall
agree otherwise in writing, delivery to the related Custodian of the Specified
Documents and the Documents Schedule shall be conditions precedent to any
Purchase on such Purchase Date.  If the Agent so agrees, the Seller shall cause
any missing Specified Documents to be delivered to the related Custodian within
the time reasonably required by the Agent (which time shall not exceed 10 days),
and failure to do so shall cause the related Receivable to cease being an
Eligible Receivable.  The Seller and the Servicer shall mark their files
relating to the Receivables to note the interest of the Agent and the Purchasers
therein.

(b)           Each Custodian shall maintain custody of the Specified Documents
in trust for the benefit of the Agent and the Purchasers in a secure fire
resistant facility in accordance with its customary standards for maintaining
custody of the comparable documents, separate from other documents of the
Originators and marked to note the interest of the Agent and the Purchasers
hereunder.  Each Custodian will permit, upon reasonable notice, at any time
during reasonable business hours, the Agent or any Purchaser (or any
representative thereof) to visit the offices and properties of such Custodian
for the purpose of examining such arrangements and to discuss matters relating
thereto with any of such Custodian’s officers, directors or employees having
knowledge of such matters.

Section 2.2.           Servicing Releases.  (d)  From time to time upon request
of a Servicer for release or delivery of any Specified Document, which request
to a Custodian (if the Custodian is not the same entity as such Servicer) shall
be substantially in the form of Exhibit B hereto, such Custodian shall release
and make delivery of such Specified Documents within its possession as so
instructed.  By a delivery of any such request, such Servicer shall be deemed to
have certified that the release or delivery of such Specified Document is
consistent with the requirements of this Agreement and the other Transaction
Documents.  Shipment of the Specified Documents may be made by courier, delivery
or personal delivery (confirmation receipt requested) or such other means as
shall be directed by such Servicer.  All Specified Documents so released or
delivered shall be held by such Servicer, or under its control, in trust for the
benefit of the Agent and the Purchasers.  Such Servicer shall return such
documents to such Custodian when such Servicer’s servicing need no longer
exists,  unless such release is in connection with the liquidation of the
related Receivable or payment in full of the related Receivable in accordance
with its terms.

(a)           In no event shall any Custodian have any liability for risks
associated with the shipment or delivery of any Specified Documents, absent such
Custodian’s gross negligence or willful misconduct.

(b)           At the request of the Servicer, a Custodian shall provide to the
Servicer copies of Specified Documents held by such Custodian.

Section 2.3.           Cooperation.  (e)  Each Servicer will cooperate with the
Custodians, and provide such information as any Custodian shall reasonably
request from time to time, in connection with such Custodian’s custody of the
Specified Documents.

13


--------------------------------------------------------------------------------




(a)           Nothing contained in this Article II shall impair or diminish any
obligation of the Seller or any Servicer with respect to the servicing or
collection of the Receivables.  The Agent will have no liability in connection
with its maintenance of custody of any Specified Documents absent its own
willful misconduct or gross negligence.  Without limiting the foregoing the
Agent shall have no obligation to request receipt of any documents the existence
of which has not been made known.

ARTICLE III

ADMINISTRATION AND COLLECTIONS

Section 3.1.           Appointment of Servicer.  (f)  The servicing,
administering and collecting of the Receivables shall be conducted by a Person
or Persons (whether designated as a “Master Servicer” or “Subservicer,” each a
“Servicer”) designated to so act on behalf of the Purchasers under this
Article III.  As the initial Master Servicer, SIRVA Relo is hereby designated
as, and agrees to perform the duties and obligations of, the Servicer.  The
Master Servicer acknowledges that the Agent and each Purchaser have relied on
the Master Servicer’s agreement to act as Servicer (and the agreement of each
Subservicer and any of the other sub-servicers to so act) in making the decision
to execute and deliver this Agreement and agrees that it will not voluntarily
resign as Servicer.  At any time after the occurrence of a Servicer Replacement
Event, the Agent may designate a new Servicer to succeed the Master Servicer,
any Subservicer or any successor Servicer.

(a)           The Master Servicer may, and if requested by the Agent shall,
delegate its duties and obligations as Servicer to any Affiliate (acting as a
sub-Servicer).  The Master Servicer hereby delegates to Executive Relo, as an
initial Subservicer, its duties and obligations as Servicer with respect to
Receivables originated by Executive Relo.  The Master Servicer hereby delegates
to SIRVA Global, as an initial Subservicer, its duties and obligations as
Servicer with respect to Receivables originated by SIRVA Global. 
Notwithstanding such delegation, the Master Servicer shall remain primarily
liable for the performance of the duties and obligations so delegated, and the
Agent and each Purchaser shall have the right to look solely to the Master
Servicer for such performance.  The Agent may at any time after the occurrence
of a Servicer Replacement Event remove or replace any sub-Servicer, including
any Subservicer.

(b)           If replaced, each Servicer agrees it will terminate, and will
cause each existing sub-Servicer to terminate, its collection activities in a
manner requested by the Agent to facilitate the transition to a new Servicer. 
Each Servicer shall cooperate with and assist any new Servicer in assuming the
obligation to service the Receivables, including all reasonable efforts to
provide the Servicer with access to all software programs necessary or desirable
to collect the Receivables.  For a ninety day period after the appointment of a
new Servicer, at its own expense, each Servicer irrevocably agrees to act (if
requested to do so) as the data-processing agent for any new Servicer in
substantially the same manner as such Servicer conducted such data-processing
functions while it acted as the Servicer.

Section 3.2.           Duties of Servicer.  (g)  Each Servicer shall take, or
cause to be taken, all action necessary or advisable to collect each Receivable
in accordance with this Agreement, the applicable Credit and Collection Policy
and all applicable laws, rules and regulations using the

14


--------------------------------------------------------------------------------




skill and attention such Servicer exercises in collecting other receivables or
obligations owed solely to it.  Subject to Section 1.8(a), the Servicers will
give written directions to each Included Employer and each Origination Home
Closing Agent, no later than February 15, 2005 (or, if later, the date on which
such Person becomes obligated to remit any amounts in respect of the
Receivables), to remit all amounts due in respect of the Receivables to the
Collection Account; provided that if the Seller or a Servicer shall receive any
Collections, it shall remit such Collections to the Collection Account within
three Business Days of such receipt.  Each party hereto hereby appoints the
Servicer to enforce such Person’s rights and interests in the Receivables.  The
Servicer shall be entitled to commence or settle any legal action to enforce the
collection of any Receivable; provided that, except with respect to Reserved
Collection Matters, the Agent shall have the right to approve any such
settlement unless the related Originator shall have elected to treat such
settlement as an event giving rise to a Deemed Collection under Section 3.2 of
the Purchase Agreement and shall have made all payments required with respect
thereto under such Section, and the Seller shall have made any payment required
to be made in respect of such Deemed Collection under Section 1.4.  If at any
time, the Agent notifies a Servicer that the Agent believes litigation would be
an appropriate means to collect any Receivable (other than in respect of
Reserved Collection Matters), and such Servicer declines to initiate such
litigation after good faith discussion with the Agent, the Agent shall be
entitled to notify the Obligor on such Receivable of the assignment of an
interest therein to the Agent and/or to initiate litigation with respect thereto
in the name of the Purchasers or in the name of the related Originator or the
Seller unless the related Originator shall have elected to treat such Receivable
as the subject of a dispute giving rise to Deemed Collections under Section 3.2
of its Purchase Agreement and shall have made all payments required with respect
thereto under such Section, and the Seller shall have made any payment required
to be made in respect of such Deemed Collection under Section 1.4.

(a)           If no Potential Termination Event exists and a Servicer determines
that such action is appropriate in order to maximize the Collections, such
Servicer may, in accordance with the applicable Credit and Collection Policy,
extend the maturity of any Receivable or adjust the outstanding balance of any
Receivable; provided that (i) no such extension shall be for a period more than
sixty (60) days (or, in the case of an Equity Advance, 180 days), and (ii) such
extension shall not permit a Receivable to be an Eligible Receivable if it would
otherwise cease to be an Eligible Receivable.  Any such extension or adjustment
shall not alter the status of a Receivable as a Defaulted Receivable or limit
any rights of the Agent or the Purchasers hereunder.  If a Potential Termination
Event exists, a Servicer may make such extensions or adjustments only with the
prior consent of the Agent.  No Servicer shall make any modification or
adjustment or waive any obligation of any Obligor with respect to any Receivable
without the prior consent of the Agent.

Section 3.3.           Reports.  On each Business Day, the Master Servicer shall
deliver to the Agent a report reflecting information as of the close of business
on the next preceding Business Day (each a “Daily Report”), containing the
information described on Exhibit C-1 (with such modifications or additional
information as requested by the Agent).  On or before each Weekly Reporting
Date, the Master Servicer shall deliver to the Agent a report reflecting
information as of the close of business on the next preceding Business Day (each
a “Weekly Report”), containing the information described on Exhibit C-2 (with
such modifications or additional information as requested by the Agent).  On or
before each Monthly Reporting Date, and at such

15


--------------------------------------------------------------------------------




other times (following reasonable written notice from the Agent) covering such
other periods as is requested by the Agent, the Master Servicer shall deliver to
the Agent a report reflecting information as of the close of business of the
Servicer for the immediately preceding calendar month or such other preceding
period as is requested (each a “Monthly Report”), containing the information
described on Exhibit C-3 (with such modifications or additional information as
reasonably requested by the Agent).  On or before the last day of each calendar
quarter, the Master Servicer shall deliver to the Agent a report detailing all
Receivables by type and Obligor, including current notice information for each
Obligor.

Section 3.4.           Enforcement Rights.  (h)  At any time after the
occurrence of a Servicer Replacement Event, the Agent may (and, at the direction
of the Required Purchasers, shall, or, if a Class B Enforcement Trigger exists,
at the direction of the Required Class B Purchasers, shall) direct any Obligors
and the Lock-Box Banks to make all payments on the Receivables directly to the
Agent or its designee.  The Agent may, and the Seller shall, at the Agent’s
request, withhold the identity of the Purchasers from the Obligors and the
Lock-Box Banks.  Upon the Agent’s request following a Servicer Replacement
Event, the Seller (at the Seller’s expense) shall (i) give notice to each
Obligor of the Agent’s ownership of the Sold Interests and direct that payments
on Receivables be made directly to the Agent or its designee, (ii) assemble for
the Agent all Records and collateral security for the Receivables and to
transfer (or cause to be transferred) to the Agent (or its designee) licenses
for the use of, all software useful to collect the Receivables and
(iii) segregate in a manner acceptable to the Agent all Collections the Seller
receives and, within one Business Day of receipt, remit such Collections in the
form received, duly endorsed or with duly executed instruments of transfer, to
the Collection Account.  The Seller and the Servicers hereby confirm that all
software currently used to collect or service Receivables was developed and
owned by them, and hereby grant to the Agent a license to use any and all such
software, which license is coupled with an interest and is irrevocable.

(a)           Upon the occurrence of a Recording Trigger Event, the Servicers
shall complete and record or to cause to be recorded (and the Seller and each
Servicer hereby consent to the Servicers or the Agent completing and recording
or hereby causing to be recorded) in the real estate records of the applicable
jurisdictions (A) Relocating Employee Contracts, Origination Home Deeds and/or
Origination Home Purchase Contracts in such manner and in the names of such
transferees as the Agent may require and (B) such other documents as the Agent
may reasonably require, in form reasonably satisfactory to the Agent, evidencing
the conveyance of Relocating Employee Contracts, Origination Home Deeds and/or
Origination Home Purchase Contracts.

(b)           Each Servicer shall segregate any Collections received by it from
other funds of the Seller and the Servicers within three Business Days of
receipt and hold such amounts for the Agent (for the benefit of the
Purchasers).  The Seller hereby irrevocably appoints the Agent as its
attorney-in-fact coupled with an interest, with full power of substitution and
with full authority in the place of the Seller, to take any and all steps deemed
desirable by the Agent, in the name and on behalf of the Seller to (i) collect
any amounts due under any Receivable, including endorsing the name of the Seller
on checks and other instruments representing Collections and enforcing such
Receivables, and (ii) exercise any and all of the Seller’s rights and remedies
under the Purchase Agreement.  The Agent’s powers under this Section 3.4(c)
shall not subject the Agent

16


--------------------------------------------------------------------------------




to any liability if any action taken by it proves to be inadequate or invalid,
nor shall such powers confer any obligation whatsoever upon the Agent.

(c)           The Agent is hereby authorized to give notice at any time after
the occurrence and during the continuance of a Termination Event to any or all
Lock-Box Banks that the Agent is exercising its rights under the Lock-Box
Agreements and to take all actions permitted under the Lock-Box Agreements.  The
Seller and each Servicer agree to take any action requested by the Agent to
facilitate the foregoing.  After the Agent takes any such action under the
Lock-Box Agreements, the Seller and each Servicer shall immediately deliver to
the Agent any Collections received by the Seller or such Servicer.  Should the
Agent receive written notice (together with satisfactory proof) that amounts it
has previously received are not Collections, if such amounts have not
theretofore been applied as Collections pursuant to Article I, the Agent shall
remit such amounts to the applicable Servicer promptly after receiving such
notice and proof.  Unless and until the Agent receives such notice and proof,
the Agent may treat and apply amounts received in the Collection Account as
Collections.  If the Agent receives such notice and proof after applying any
such amounts as Collections, such application of amounts shall not be reversed,
provided that the Receivables Balance shall be increased, as applicable, to
reflect that such applied amounts were not Collections.

(d)           None of the Agent or any Purchaser shall have any obligation to
take or consent to any action to realize upon any Receivable or to enforce any
rights or remedies related thereto.

(e)           During the existence of a Termination Event, in addition to the
rights otherwise provided herein, in the other Transaction Documents or by
applicable law to the Agent and the Purchasers, the Agent may exercise for the
ratable benefit of the Purchasers all rights of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised),
including, without limitation, the right to sell the Receivables (or any portion
thereof), in one or more sales.  The Agent shall exercise any such rights for
the ratable benefit of the Purchasers upon the direction of the Required
Purchasers or, if a Class B Enforcement Trigger exists, upon the direction of
the Required Class B Purchasers.

Section 3.5.           Servicer Fee.  On each Monthly Settlement Date, the
Seller shall pay to the Master Servicer a fee (for the account of itself and the
Subservicer) for the immediately preceding calendar month as compensation for
its services (the “Servicer Fee”) equal to (a) at all times the Seller or an
Affiliate of any SIRVA Entity is the Master Servicer, a rate equal to 0.60% per
annum of the Receivables Balance as of the first day of such preceding calendar
month, and (b) at all times any other Person is the Master Servicer, a
reasonable amount agreed upon by the Agent and the new Servicer on an
arm’s-length basis reflecting rates and terms prevailing in the market at such
time.  The Master Servicer may only collect the Servicer Fee to the extent funds
are available for the purpose under Section 1.8.  The Seller shall be obligated
to reimburse any such payment pursuant to Section 1.4 or 1.8.

Section 3.6.           Responsibilities of the Seller.  The Seller shall, or
shall exercise its rights under the Purchase Agreement to cause the Originators
to, pay when due all Taxes payable in connection with the Receivables or their
creation or satisfaction.  The Seller shall, and shall exercise its rights under
the Purchase Agreement to cause the Originators to, perform all of its
obligations under agreements related to the Receivables to the same extent as if
interests in the

17


--------------------------------------------------------------------------------




Receivables had not been transferred hereunder or, in the case of the
Originators, under the Purchase Agreement.  The Agent’s or any Purchaser’s
exercise of any rights hereunder shall not relieve the Seller or any Originator
from such obligations.  None of the Agent or any Purchaser shall have any
obligation to perform any obligation of the Seller or of any Originator or the
other obligation or liability in connection with the Receivables.

Section 3.7.           Actions by Seller.  The Seller shall defend and indemnify
the Agent and each Purchaser against all costs, expenses, claims and liabilities
for any action taken by the Seller, any Originator or any other Affiliate of the
Seller or of any Originator (whether acting as Servicer, sub-Servicer or
otherwise) related to any Receivable, or arising out of any alleged failure of
compliance of any Receivable with the provisions of any law or regulation.

Section 3.8.           Indemnities by Servicers.  Without limiting any other
rights any such Person may have hereunder or under applicable law, the
Servicers, jointly and severally, hereby indemnify and hold harmless the Agent
and each Purchaser and their respective officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
attorneys’ fees and court costs) (all of the foregoing collectively, the
“Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to:

(i)            any written representation or warranty made by a Servicer (or any
employee or agent of a Servicer) in this Agreement, any other Transaction
Document, any Monthly Report or any other information or report delivered by a
Servicer pursuant hereto, which shall have been false or incorrect in any
material respect when made;

(ii)           the failure by a Servicer to comply with any applicable law, rule
or regulation related to any Receivable, or the nonconformity of any Receivable
with any such applicable law, rule or regulation;

(iii)          any loss of a perfected security interest or ownership interest
(or in the priority of such security interest or ownership interest) as a result
of a Servicer acting as Custodian or as a result of any commingling by a
Servicer of funds to which the Agent or any Purchaser is entitled hereunder with
any other funds; or

(iv)          any failure of a Servicer to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which a Servicer is a party;

whether arising by reason of the acts to be performed by a Servicer hereunder or
otherwise, excluding only Indemnified Losses to the extent (a) such Indemnified
Losses resulted from the gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, or (b) such Indemnified Losses
resulted due to Receivables being uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor, or (c) such
Indemnified Losses include Taxes on, or measured by, the overall net income of
the Agent or any Purchaser (determined on the assumption that the transactions
contemplated hereby would constitute debt for tax purposes); provided, however,
that nothing contained in this sentence shall

18


--------------------------------------------------------------------------------




limit the liability of the Servicers or limit the recourse of the Agent and each
Purchaser to the Servicers for any amounts otherwise specifically provided to be
paid by the Servicers hereunder.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1.           Seller Representations and Warranties.  The Seller
represents and warrants to the Agent and each Purchaser as of the date hereof
and as of each Purchase Date that:

(a)           Corporate Existence and Power.  The Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all limited liability company power and authority
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is now
conducted, except where failure to obtain such license, authorization, consent
or approval would not reasonably be expected to have a Material Adverse Effect.

(b)           Corporate Authorization and No Contravention.  The execution,
delivery and performance by the Seller of each Transaction Document to which it
is a party (i) are within its corporate powers, (ii) have been duly authorized
by all necessary limited liability company action, (iii) do not contravene or
constitute a default under (A) any applicable law, rule or regulation, (B) its
limited liability company agreement or (C) (subject to the Permitted Exceptions)
any agreement, order or other instrument to which it is a party or its property
is subject except where such contravention or default would not reasonably be
expected to have a Material Adverse Effect and (iv) will not result in any
Adverse Claim on any Receivable or Collection or give cause for the acceleration
of any indebtedness of the Seller.

(c)           No Consent Required.  No approval, authorization or other action
by, or filings with, any Governmental Authority or (subject to the Permitted
Exceptions) other Person (other than the parties hereto) is required in
connection with the execution, delivery and performance by the Seller of any
Transaction Document or any transaction contemplated thereby.

(d)           Binding Effect.  Each Transaction Document to which the Seller is
a party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as limited
by bankruptcy, insolvency, or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(e)           Perfection of Ownership Interest.  The Seller owns the Receivables
free of any Adverse Claim other than the interests of the Purchasers (through
the Agent) therein that are created hereby, and each Purchaser shall at all
times have a valid undivided ownership interest, which shall be a first priority
perfected security interest for purposes

19


--------------------------------------------------------------------------------




of Article 9 of the applicable Uniform Commercial Code, in the Receivables and
Collections, subject to the Permitted Exceptions.

(f)            Accuracy of Information.  All information furnished by or on
behalf of the Seller to the Agent or any Purchaser in connection with any
Transaction Document, or any transaction contemplated thereby, was true and
accurate in all material respects when so furnished (and is not incomplete by
omitting any information necessary to prevent such information from being
materially misleading in light of the circumstances in which such information
was furnished).

(g)           No Actions, Suits.  There are no actions, suits or other
proceedings (including matters relating to environmental liability) pending or
threatened against or affecting the Seller, or any of its respective properties,
that would reasonably be expected to have a Material Adverse Effect.  The Seller
is not in default of any contractual obligation or in violation of any order,
rule or regulation of any Governmental Authority, which default or violation
would reasonably be expected to have a Material Adverse Effect.

(h)           Accuracy of Exhibits; Accounts.  All information on Exhibits D-E
(listing offices and names of the Seller and the Originators and where they
maintain Records; and the Collection Account, the Lock-Box Accounts and the
Investment Account), is true and complete, subject to any changes permitted by,
and notified to the Agent in accordance with, Article V.  The Seller has not
granted any interest in the Collection Account or the Lock-Box Accounts to any
Person other than the Agent and, the Agent has exclusive control of the
Collection Account, the Investment Account and, subject to Sections 1.8(a) and
5.2(h), the Lock-Box Accounts.

(i)            Credit and Collection Policy.  Each Receivable has been
originated in material compliance with the Credit and Collection Policy.

(j)            Sales by the Originator.  Each sale by an Originator to the
Seller of an interest in Receivables and their Collections has been made in
accordance with the terms of the Purchase Agreement, including the payment by
the Seller to such Originator of the purchase price described in the Purchase
Agreement.  Each such sale has been made for “reasonably equivalent value” (as
such term is used in Section 548 of the Bankruptcy Code) and not for or on
account of “antecedent debt” (as such term is used in Section 547 of the
Bankruptcy Code) owed by such Originator to the Seller.

Section 4.2.           Master Servicer Representations and Warranties.  The
Master Servicer represents and warrants to the Agent and each Purchaser as of
the date hereof and as of each Purchase Date that:

(a)           Company Existence and Power.  The Master Servicer is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all limited liability company power
and authority and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is now conducted, except where failure

20


--------------------------------------------------------------------------------




to obtain such license, authorization, consent or approval would not reasonably
be expected to have a  Material Adverse Effect.

(b)           Company Authorization and No Contravention.  The execution,
delivery and performance by the Master Servicer of each Transaction Document to
which it is a party (i) are within its limited liability company powers,
(ii) have been duly authorized by all necessary company action, (iii) do not
contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its constitutional documents or (C) any agreement, order or
other instrument to which it is a party or its property is subject except where
such contravention or default would not reasonably be expected to have a
Material Adverse Effect and (iv) will not result in any Adverse Claim on any
Receivable or Collection or give cause for the acceleration of any indebtedness
of the Master Servicer.

(c)           No Consent Required.  No approval, authorization or other action
by, or filings with, any Governmental Authority or other Person (other than the
parties hereto) is required in connection with the execution, delivery and
performance by the Master Servicer of any Transaction Document or any
transaction contemplated thereby.

(d)           Binding Effect.  Each Transaction Document to which the Master
Servicer is a party constitutes the legal, valid and binding obligation of the
Master Servicer enforceable against the Master Servicer in accordance with its
terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(e)           Accuracy of Information.  All information furnished by or on
behalf of the Master Servicer to the Agent or any Purchaser in connection with
any Transaction Document, or any transaction contemplated thereby, was true and
accurate in all material respects when so furnished (and is not incomplete by
omitting any information necessary to prevent such information from being
materially misleading in light of the circumstances in which such information
was furnished).

(f)            No Actions, Suits.  There are no actions, suits or other
proceedings (including matters relating to environmental liability) pending or
threatened against or affecting the Master Servicer, or any of its respective
properties, that would reasonably be expected to have a Material Adverse
Effect.  The Master Servicer is not in default of any contractual obligation or
in violation of any order, rule or regulation of any Governmental Authority,
which default or violation would reasonably be expected to have a Material
Adverse Effect.

(g)           Credit and Collection Policy.  The Master Servicer has
administered each Receivable in accordance in all material respects with the
Credit and Collection Policy.

Section 4.3.           Subservicer Representations and Warranties.  Each
Subservicer represents and warrants to the Agent and each Purchaser as of the
date hereof and as of each Purchase Date that:

21


--------------------------------------------------------------------------------


(a)           Company Existence and Power.  The Subservicer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Michigan (in the case of Executive Relo) or Delaware (in the case of
SIRVA Global) and has all corporate power and authority and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is now conducted, except
where failure to obtain such license, authorization, consent or approval would
not reasonably be expected to have a Material Adverse Effect.

(b)           Company Authorization and No Contravention.  The execution,
delivery and performance by the Subservicer of each Transaction Document to
which it is a party (i) are within its corporate powers, (ii) have been duly
authorized by all necessary company action, (iii) do not contravene or
constitute a default under (A) any applicable law, rule or regulation, (B) its
constitutional documents or (C) any agreement, order or other instrument to
which it is a party or its property is subject except where such contravention
or default would not reasonably be expected to have a Material Adverse Effect
and (iv) will not result in any Adverse Claim on any Receivable or Collection or
give cause for the acceleration of any indebtedness of the Subservicer.

(c)           No Consent Required.  No approval, authorization or other action
by, or filings with, any Governmental Authority or other Person (other than the
parties hereto) is required in connection with the execution, delivery and
performance by the Subservicer of any Transaction Document or any transaction
contemplated thereby.

(d)           Binding Effect.  Each Transaction Document to which the
Subservicer is a party constitutes the legal, valid and binding obligation of
the Subservicer enforceable against the Subservicer in accordance with its
terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(e)           Accuracy of Information.  All information furnished by or on
behalf of the Subservicer to the Agent or any Purchaser in connection with any
Transaction Document, or any transaction contemplated thereby, was true and
accurate in all material respects when so furnished (and is not incomplete by
omitting any information necessary to prevent such information from being
materially misleading in light of the circumstances in which such information
was furnished).

(f)            No Actions, Suits.  There are no actions, suits or other
proceedings (including matters relating to environmental liability) pending or
threatened against or affecting the Subservicer, or any of its respective
properties, that would reasonably be expected to have a Material Adverse
Effect.  The Subservicer is not in default of any contractual obligation or in
violation of any order, rule or regulation of any Governmental Authority, which
default or violation would reasonably be expected to have a Material Adverse
Effect.

(g)           Credit and Collection Policy.  The Subservicer has administered
each Receivable in accordance in all material respects with the Credit and
Collection Policy.

22


--------------------------------------------------------------------------------




Section 4.4.           Specified Adjustments.  Except as has been disclosed by
the Servicers to the Purchasers in the supplement to the Fee Letter delivered in
connection with the First Amendment dated as of March 31, 2005 to the Original
Receivables Sale Agreement, the adjustments described in the definition of
“Specified Adjustment” do not result from (and are not alleged by any
Governmental Authority or Responsible Person to have resulted from) fraud,
misconduct or similar circumstances; and the matters disclosed in the Press
Releases and related matters will not have a Material Adverse Effect.

ARTICLE V

COVENANTS

Section 5.1.           Covenants of the Seller.  The Seller hereby covenants and
agrees to comply with the following covenants and agreements, unless the Agent,
the Required Class A Purchasers and the Required Class B Purchasers shall
otherwise consent:

(a)           Financial Reporting.  The Seller will maintain a system of
accounting established and administered in accordance with GAAP and will furnish
to the Agent:

(i)            Annual and Quarterly Financial Statements.  Except as otherwise
provided in Schedule IV,

(A)          as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each fiscal year of SIRVA,
Inc. ending on or after December 31, 2004, a copy of the audited consolidated
balance sheet of SIRVA, Inc. and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for and as of the end of the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing reasonably satisfactory to
the Agent (it being agreed that the furnishing of SIRVA, Inc.’s Annual Report on
Form 10-K for such year, as filed with the Securities and Exchange Commission,
will satisfy the Seller’s obligation under this Section 5.1(a)(i) with respect
to such year);

(B)           as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each fiscal year of SIRVA, Inc., the unaudited consolidated
balance sheet of SIRVA, Inc. and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows of SIRVA, Inc. and its consolidated Subsidiaries for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding period of the
previous fiscal year, certified by a Designated Financial Officer of SIRVA, Inc.
as being fairly stated in all material respects (subject to normal year end
audit and other

23


--------------------------------------------------------------------------------




adjustments) (it being agreed that the furnishing of SIRVA, Inc.’s Quarterly
Report on Form 10-Q for such quarter, as filed with the Securities and Exchange
Commission, will satisfy the Seller’s obligations under this Section 5.1(a)(ii)
with respect to such quarter);

(C)           as soon as available, but in any event not later than the fifth
Business Day after the 90th day following the end of each fiscal year of the
Parent ending on or after December 31, 2004 a copy of the audited consolidated
balance sheet of the Parent and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for and as of the end of the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing reasonably satisfactory to
the Agent; and

(D)          as soon as available, but in any event not later than the fifth
Business Day after the 45th day following the end of each of the first three
quarterly periods of each fiscal year of the Parent, the unaudited consolidated
balance sheet of the Parent and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows of the Parent and its consolidated Subsidiaries for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding period of the
previous fiscal year, certified by a Designated Financial Officer of the Parent
as being fairly stated in all material respects (subject to normal year end
audit and other adjustments);

all such financial statements delivered pursuant to Section 5.1(a)(i) to be
(and, in the case of financial statements delivered pursuant to Section
5.1(a)(i)(D) shall be certified by a Designated Financial Officer of the
applicable SIRVA Entity as being) complete and correct in all material respects
in conformity with GAAP and to be (and, in the case of financial statements
delivered pursuant to Section 5.1(a)(i)(D) shall be certified by a Designated
Financial Officer of the applicable SIRVA Entity as being) prepared in
reasonable detail in accordance with GAAP applied consistently throughout the
periods reflected therein and with prior periods that began on or after the date
(except as approved by such accountants or officer, as the case may be, and
disclosed therein, and except, in the case of the financial statements delivered
pursuant to Section 5.1(a)(i)(B) and (D), for the absence of certain notes).

(ii)           Officer’s Certificate.  Each time financial statements are
furnished pursuant to subclause (C) or (D) of Section 5.1(a)(i), a compliance
certificate (in substantially the form of Exhibit F) signed by a Designated
Financial Officer, dated the date of such financial statements, and containing a
computation of each of the financial ratios and restrictions contained herein;

24


--------------------------------------------------------------------------------




(iii)          Public Reports.  Within 5 Business Days after the same are filed,
a copy of each report or proxy statement filed by SIRVA, Inc. with the
Securities Exchange Commission or any securities exchange;

(iv)          Budgets.  By March 31 of each year, a copy of a Budget for the
Originators with respect to such year prepared on a consolidating basis for the
businesses owned by SIRVA Relo, Executive Relo and SIRVA Global, and including
the Seller (but excluding SIRVA Mortgage), certified by an officer or officers
of the Originators as being prepared using the same methods as the budget
prepared by the Parent for purposes of the SIRVA Credit Agreement for such years
and for 2004; and

(v)           Other Information.  With reasonable promptness, such other
information relating to the SIRVA Entities, the Receivables and the Obligors as
may be reasonably requested by the Agent.

(b)           Notices.  Immediately upon becoming aware of any of the following
the Seller will notify the Agent and provide a description of:

(i)            Potential Termination Events.  The occurrence of any Potential
Termination Event;

(ii)           Representations and Warranties.  The failure of any
representation or warranty herein to be true (when made) in any material
respect;

(iii)          Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding in which the amount involved (not covered
by insurance) is $5,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;

(iv)          Judgments.  The entry of any judgment or decree against any SIRVA
Entity if the aggregate amount (not covered by insurance) of all judgments then
outstanding against the SIRVA Entities exceeds $5,000,000; or

(v)           Changes in Business.  Any change in, or proposed change in, the
character of the Seller’s or any Originator’s business that could reasonably be
expected to impair the collectibility or quality of any Receivable.

(c)           Conduct of Business.  The Seller will perform, and will cause each
Subsidiary to perform, all actions necessary to remain duly incorporated,
validly existing and in good standing in its jurisdiction of organization and to
maintain all requisite authority to conduct its business in each jurisdiction in
which it conducts business except where failure to do so would not reasonably be
expected to have a Material Adverse Effect.

(d)           Compliance with Laws.  The Seller will (i) comply, and will cause
each Subsidiary to comply, with all laws, regulations, judgments and other
directions or orders imposed by any Governmental Authority to which such Person
or any Receivable or Collections may be subject except where failure to do so
would not reasonably be expected to have a Material Adverse Effect, (ii) without
limiting clause (i) above, ensure, and will cause each

25


--------------------------------------------------------------------------------




Subsidiary to ensure, that no person who owns a controlling interest in or
otherwise controls the Seller or such Subsidiary is or shall be (A) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation or (B) a person designated under Section 1(b), (c)
or (d) of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, and (iii) without limiting
clause (i) above, comply, and will cause each Subsidiary to comply, with all
applicable Bank Secrecy Act and anti-money laundering laws and regulations.

(e)           Furnishing Information and Inspection of Records.  The Seller will
furnish to the Agent and the Purchasers such Records concerning the Receivables
as the Agent or a Purchaser may reasonably request.  The Seller will permit,
upon reasonable notice, at any time during regular business hours, the Agent or
any Purchaser (or any representatives thereof) (i) to examine and make copies of
all Records, (ii) to visit the offices and properties of the Seller for the
purpose of examining the Records and (iii) to discuss matters relating hereto
with any of the Seller’s officers, directors, employees or independent public
accountants having knowledge of such matters.  The Agent may at any time (at the
expense of the Seller) have an independent public accounting firm conduct an
audit of the Records or make test verifications of the Receivables and
Collections, provided that (i) the first set of audit and test verifications
shall be done during the three months following the date hereof, and (ii)
thereafter, so long as no Termination Event exists, the Agent shall not have
more than two sets of audit and test verifications done in any calendar year.

(f)            Keeping Records.  (i)  The Seller will have and maintain
(A) administrative and operating procedures (including an ability to recreate
Records necessary to service outstanding Receivables and prepare reports
required by the Transaction Documents if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
reasonably necessary or advisable for collecting the Receivables (including
Records adequate to permit the immediate identification of each Obligor, each
new Receivable and all Collections of, and adjustments to, each existing
Receivable).

(i)            The Seller will, at all times from and after the date hereof,
clearly and conspicuously mark (x) its files containing the Relocation Services
Agreements and the Relocating Employee Contracts and (y) its computer and master
data processing books and records, in each case with a legend describing the
Agent’s and the Purchasers’ interests therein.

(g)           Perfection.  (ii) Subject to the Permitted Exceptions, the Seller
will, at its expense, promptly execute and deliver all instruments and documents
and take all action necessary or reasonably requested by the Agent (including
the execution and filing of financing or continuation statements, amendments
thereto or assignments thereof) to enable the Agent to exercise and enforce all
its rights hereunder and to vest and maintain vested in the Agent a valid, first
priority perfected security interest in the Receivables, the Collections, and
proceeds thereof free and clear of any Adverse Claim (and a perfected ownership
interest in the Receivables and Collections to the extent of the Sold
Interests).  The Seller hereby authorizes the Agent to file any financing
statements, continuation statements, amendments thereto and assignments thereof

26


--------------------------------------------------------------------------------




with respect to any and all interests granted to the Agent or the Purchasers
hereunder.  Such financing statements may describe the collateral covered
thereby as “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
Receivables and Collections subject to the Transaction Documents.

(i)            The Seller will, and will cause each Originator to, only change
its name, identity, jurisdiction of organization or corporate structure or
relocate its chief executive office or the Records following thirty (30) days
advance notice to the Agent and the delivery to the Agent of all financing
statements, instruments and other documents (including direction letters and
opinions) reasonably requested by the Agent.

(ii)           The Seller and each Originator will at all times maintain its
jurisdiction of organization within a jurisdiction in the USA (other than in the
states of Florida, Maryland and Tennessee) in which Article 9 of the UCC is in
effect.  If the Seller or any Originator moves its jurisdiction of organization
to a location that imposes Taxes, fees or other charges to perfect the Agent’s
and the Purchasers’ interests hereunder or the Seller’s interests under the
Purchase Agreement, the Seller will pay all such amounts and any other costs and
expenses incurred in order to maintain the enforceability of the Transaction
Documents, the Sold Interests and the interests of the Agent and the Purchasers
in the Receivables and Collections.

(h)           Performance of Duties.  The Seller will perform its duties or
obligations in accordance with the provisions of each of the Transaction
Documents.  The Seller (at its expense) will (i) fully and timely perform in all
material respects all agreements required to be observed by it in connection
with each Receivable, (ii) comply in all material respects with the Credit and
Collection Policy, and (iii) refrain from any action that may impair the rights
of the Agent or the Purchasers in the Receivables or Collections.  The Seller
will comply with the terms of its Limited Liability Company Agreement.

(i)            Payments on Receivables, Accounts.  Subject to Section 1.8(a),
the Servicers will give written directions to each Included Employer and each
Origination Home Closing Agent, no later than February 15, 2005 (or, if later,
the date on which such Person becomes obligated to remit any amounts in respect
of the Receivables), to remit all amounts due in respect of the Receivables to
the Collection Account; provided that if the Seller or a Servicer shall receive
any Collections, it shall remit such Collections to the Collection Account
within three Business Days of such receipt.  The Seller will not make any change
in its payment instructions to any Obligor without prior notice to the Agent. 
If any such payments or other Collections are received by the Seller, any
Originator or an incorrect account, it shall hold such payments in trust for the
benefit of the Agent and the Purchasers and promptly (but in any event within
three Business Days after receipt) remit such funds into the Collection
Account.  The Seller will not permit the funds of any Affiliate to be deposited
into the Collection Account.  If such funds are nevertheless deposited into the
Collection Account, the Seller will promptly identify such funds for
segregation.  The Seller will not, and will not permit any Servicer or other
Person to, commingle Collections or other funds to which the Agent or any
Purchaser is entitled with any other funds.  The Seller shall not close the
Collection Account, without the prior written consent of the Agent.

27


--------------------------------------------------------------------------------




(j)            Sales and Adverse Claims Relating to Receivables.  Except as
otherwise provided herein, the Seller will not (by operation of law or
otherwise) dispose of or otherwise transfer, or create or suffer to exist any
Adverse Claim upon, any assets which may give rise to a Receivable or any
proceeds thereof.

(k)           Change in Business or Credit and Collection Policy.  The Seller
will not make any material change in its business or the Credit and Collection
Policy without 30 days prior written notice to the Agent and, if such proposed
change would adversely affect the collectibility of the Receivables or otherwise
reasonably be expected to have a Material Adverse Effect, the written consent of
the Agent.

(l)            Modifications to Transaction Documents.  The Seller will not
amend or modify or grant any consent or waiver under any Transaction Document.

Section 5.2.           Covenants of the Master Servicer.  The Master Servicer
hereby covenants and agrees to comply with the following covenants and
agreements, unless the Agent, the Required Class A Purchasers and the Required
Class B Purchasers shall otherwise consent:

(a)           Financial Reporting.  The Master Servicer will maintain a system
of accounting established and administered in accordance with GAAP and, except
as otherwise provided in Schedule IV, will furnish to the Agent:

(i)            Annual and Quarterly Financial Statements.  The annual and
quarterly financial statements and officer’s certificates required to be
delivered under Section 5.1(a)(i) and (ii) within the time periods required
thereunder;

(ii)           Public Reports.  Within five Business Days after the same are
filed, a copy of each report or proxy statement filed by SIRVA, Inc. with the
Securities Exchange Commission or any securities exchange;

(iii)          Monthly Reports.  As soon as available, but in any event not
later than the Monthly Delivery Date following the end of each of the monthly
periods of each fiscal year of the SIRVA Relo, Executive Relo, SIRVA Global and
the Seller, the unaudited consolidated and consolidating balance sheet of the
U.S. businesses owned by SIRVA Relo, Executive Relo and SIRVA Global, and
including the Seller (but excluding SIRVA Mortgage) as at the end of such month
and the related unaudited consolidated and consolidating statements of income of
the U.S. businesses owned by SIRVA Relo, Executive Relo and SIRVA Global, and
including the Seller (but excluding SIRVA Mortgage) for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures for the corresponding period of the
previous fiscal year, certified by a Designated Financial Officer of the Master
Servicer as being, to the best of his or her knowledge, (A) fairly stated in all
material respects, (B) complete and correct in all material respects in
conformity with GAAP, and (C) prepared in reasonable detail in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (subject to normal year end audit and other adjustments); and

28


--------------------------------------------------------------------------------




(iv)          Other Information.  With reasonable promptness, such other
information relating to the SIRVA Entities, the Receivables and the Obligors as
may be reasonably requested by the Agent.

(b)           Notices.  Immediately upon becoming aware of any of the following
the Master Servicer will notify the Agent and provide a description of:

(i)            Potential Termination Events, Trigger Events.  The occurrence of
any Potential Termination Event or Trigger Event;

(ii)           Representations and Warranties.  The failure of any
representation or warranty herein to be true (when made) in any material
respect;

(iii)          Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding in which the amount involved (not covered
by insurance) is $5,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;

(iv)          Judgments.  The entry of any judgment or decree against any SIRVA
Entity if the aggregate amount (not covered by insurance) of all judgments then
outstanding against the SIRVA Entities exceeds $5,000,000;

(v)           Changes in Business.  Any change in, or proposed change in, the
character of the Seller’s or any Originator’s business that could reasonably be
expected to impair the collectibility or quality of any Receivable;

(vi)          Allegations of Misconduct.  The allegation by a Governmental
Authority or Responsible Person that (other than as disclosed by the Servicers
to the Purchasers in the supplement to the Fee Letter delivered in connection
with the First Amendment dated as of March 31, 2005 to the Original Receivables
Sale Agreement) the adjustments described in the definition of Specified
Adjustment result from fraud, misconduct or similar circumstances; or

(vii)         Relocation Agreements.  The pending expiration or termination of
any Included Relocation Services Agreement, which notice shall be given at least
10, and not more than 20, Business Days prior to such expiration or termination.

(c)           Conduct of Business.  The Master Servicer will perform, and will
cause each Subsidiary to perform, all actions necessary to remain duly
incorporated, validly existing and in good standing in its jurisdiction of
organization and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business except where failure to do so
would not reasonably be expected to have a Material Adverse Effect.

(d)           Compliance with Laws.  The Master Servicer will (i) comply, and
will cause each Subsidiary to comply, with all laws, regulations, judgments and
other directions or orders imposed by any Governmental Authority to which such
Person or any Receivable or Collections may be subject except where failure to
do so would not reasonably be expected to have a Material Adverse Effect, (ii)
without limiting clause (i) above, ensure, and will cause each

29


--------------------------------------------------------------------------------




Subsidiary to ensure, that no person who owns a controlling interest in or
otherwise controls the Seller or such Subsidiary is or shall be (A) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
OFAC, Department of the Treasury, and/or any other similar lists maintained by
OFAC pursuant to any authorizing statute, Executive Order or regulation or (B) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, and (iii) without limiting clause (i) above, comply, and will
cause each Subsidiary to comply, with all applicable Bank Secrecy Act and
anti-money laundering laws and regulations.

(e)           Furnishing Information and Inspection of Records.  The Master
Servicer will furnish to the Agent and the Purchasers such Records concerning
the Receivables as the Agent or a Purchaser may reasonably request.  The Master
Servicer will permit, upon reasonable notice, at any time during regular
business hours, the Agent or any Purchaser (or any representatives thereof)
(i) to examine and make copies of all Records, (ii) to visit the offices and
properties of the Master Servicer for the purpose of examining the Records and
(iii) to discuss matters relating hereto with any of the Master Servicer’s
officers, directors, employees or independent public accountants having
knowledge of such matters.  The Agent may at any time (at the expense of the
Master Servicer) have an independent public accounting firm conduct an audit of
the Records or make test verifications of the Receivables and Collections,
provided that (i) the first set of audit and test verifications shall be done
during the three months following the date hereof, and (ii) thereafter, so long
as no Termination Event exists, the Agent shall not have more than two sets of
audit and test verifications done in any calendar year.

(f)            Keeping Records.  (iii)  The Master Servicer will have and
maintain (A) administrative and operating procedures (including an ability to
recreate Records necessary to service outstanding Receivables and prepare
reports required by the Transaction Documents if originals are destroyed),
(B) adequate facilities, personnel and equipment and (C) all Records and other
information reasonably necessary or advisable for collecting the Receivables
(including Records adequate to permit the immediate identification of each
Obligor, each new Receivable and all Collections of, and adjustments to, each
existing Receivable).

(i)            The Master Servicer will, at all times from and after the date
hereof, clearly and conspicuously mark its computer and master data processing
books and records with a legend describing the Agent’s and the Purchasers’
interests therein.

(g)           Performance of Duties.  The Master Servicer will perform, and will
cause each Subsidiary to perform, its respective duties or obligations in
accordance with the provisions of each of the Transaction Documents.  The Master
Servicer (at its expense) will (i) fully and timely perform in all material
respects all agreements required to be observed by it in connection with each
Receivable, (ii) comply in all material respects with the Credit and Collection
Policy, and (iii) refrain from any action that may impair the rights of the
Agent or the Purchasers in the Receivables or Collections.

(h)           Payments on Receivables, Accounts.  Subject to Section 1.8(a), the
Master Servicer will at all times instruct all Origination Home Closing Agents
Obligors to deliver payments on the Receivables out of a sale of an Origination
Home directly to the Collection Account.  The Master Servicer will not make any
change in its payment instructions to any

30


--------------------------------------------------------------------------------




Obligor without prior notice to the Agent.  If any such payments or other
Collections are received by the Master Servicer or an incorrect account, it
shall hold such payments in trust for the benefit of the Agent and the
Purchasers and promptly (but in any event within three Business Days after
receipt) remit such funds into the Collection Account.  The Master Servicer will
not permit the funds of any Affiliate to be deposited into the Collection
Account.  If such funds are nevertheless deposited into the Collection Account,
the Master Servicer will promptly identify such funds for segregation.  The
Master Servicer will not, and will not permit the Seller or other Person to,
thereafter commingle Collections or other funds to which the Agent or any
Purchaser is entitled with any other funds.  The Master Servicer shall not close
the Collection Account without the prior written consent of the Agent.  No later
than January 29, 2005, the Master Servicer shall cause all Lock Boxes and
Lock-Box Accounts to be subject to the control of the Agent pursuant to Lock-Box
Agreements.

(i)            Sales and Adverse Claims Relating to Receivables.  Except as
otherwise provided herein, the Master Servicer will not (by operation of law or
otherwise) dispose of or otherwise transfer, or create or suffer to exist any
Adverse Claim upon, any assets which may give rise to a Receivable or any
proceeds thereof.

(j)            Change in Business or Credit and Collection Policy.  The Master
Servicer will not make any material change in its business or the Credit and
Collection Policy without 30 days prior written notice to the Agent and, if such
proposed change would adversely affect the collectibility of the Receivables or
otherwise reasonably be expected to have a Material Adverse Effect, the written
consent of the Agent.

Section 5.3.           Covenants of the Subservicers.  Each Subservicer hereby
covenants and agrees to comply with the following covenants and agreements,
unless the Agent, the Required Class A Purchasers and the Required Class B
Purchasers shall otherwise consent:

(a)           Financial Reporting.  The Subservicer will maintain a system of
accounting established and administered in accordance with GAAP and, except as
otherwise provided in Schedule IV,  will furnish to the Agent:

(i)            Annual and Quarterly Financial Statements.  The annual and
quarterly financial statements and officer’s certificates required to be
delivered under Section 5.1(a)(i) and (ii) within the time periods required
thereunder;

(ii)           Public Reports.  Within five Business Days after the same are
filed, a copy of each report or proxy statement filed by SIRVA, Inc. with the
Securities Exchange Commission or any securities exchange; and

(iii)          Other Information.  With reasonable promptness, such other
information relating to the SIRVA Entities, the Receivables and the Obligors as
may be reasonably requested by the Agent.

(b)           Notices.  Immediately upon becoming aware of any of the following
the Subservicer will notify the Agent and provide a description of:

31


--------------------------------------------------------------------------------




(i)            Potential Termination Events, Trigger Events.  The occurrence of
any Potential Termination Event or Trigger Event;

(ii)           Representations and Warranties.  The failure of any
representation or warranty herein to be true (when made) in any material
respect;

(iii)          Litigation.  The institution of any litigation, arbitration
proceeding or governmental proceeding in which the amount involved (not covered
by insurance) is $5,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;

(iv)          Judgments.  The entry of any judgment or decree against any SIRVA
Entity if the aggregate amount (not covered by insurance) of all judgments then
outstanding against the SIRVA Entities exceeds $5,000,000;

(v)           Changes in Business.  Any change in, or proposed change in, the
character of the Seller’s or any Originator’s business that could reasonably be
expected to impair the collectibility or quality of any Receivable;

(vi)          Allegations of Misconduct.  The allegation by a Governmental
Authority or Responsible Person that (other than as disclosed by the Servicers
to the Purchasers in the supplement to the Fee Letter delivered in connection
with the First Amendment dated as of March 31, 2005 to the Original Receivables
Sale Agreement) the adjustments described in the definition of Specified
Adjustment result from fraud, misconduct or similar circumstances; or

(vii)         Relocation Agreements.  The pending expiration or termination of
any Included Relocation Services Agreement, which notice shall be given at least
10, and not more than 20, Business Days prior to such expiration or termination.

(c)           Conduct of Business.  Each Subservicer will perform, and will
cause each Subsidiary to perform, all actions necessary to remain duly
incorporated, validly existing and in good standing in its jurisdiction of
organization and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business except where failure to do so
would not reasonably be expected to have a Material Adverse Effect.

(d)           Compliance with Laws.  Each Subservicer will (i) comply, and will
cause each Subsidiary to comply, with all laws, regulations, judgments and other
directions or orders imposed by any Governmental Authority to which such Person
or any Receivable or Collections may be subject except where failure to do so
would not reasonably be expected to have a Material Adverse Effect, (ii) without
limiting clause (i) above, ensure, and will cause each Subsidiary to ensure,
that no person who owns a controlling interest in or otherwise controls the
Seller or such Subsidiary is or shall be (A) listed on the Specially Designated
Nationals and Blocked Person List maintained by the OFAC, Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (B) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive

32


--------------------------------------------------------------------------------




Orders, and (iii) without limiting clause (i) above, comply, and will cause each
Subsidiary to comply, with all applicable Bank Secrecy Act and anti-money
laundering laws and regulations.

(e)           Furnishing Information and Inspection of Records.  Each
Subservicer will furnish to the Agent and the Purchasers such Records concerning
the Receivables as the Agent or a Purchaser may reasonably request.  Each
Subservicer will permit, upon reasonable notice, at any time during regular
business hours, the Agent or any Purchaser (or any representatives thereof)
(i) to examine and make copies of all Records, (ii) to visit the offices and
properties of the Subservicer for the purpose of examining the Records and
(iii) to discuss matters relating hereto with any of the Subservicer’s officers,
directors, employees or independent public accountants having knowledge of such
matters.  The Agent may at any time (at the expense of the Subservicer) have an
independent public accounting firm conduct an audit of the Records or make test
verifications of the Receivables and Collections, provided that (i) the first
set of audit and verifications shall be done during the three months following
the date hereof and (ii) thereafter so long as no Termination Event exists, the
Agent shall not have more than two sets of audit and test verifications done in
any calendar year.

(f)            Keeping Records.  (iv)  Each Subservicer will have and maintain
(A) administrative and operating procedures (including an ability to recreate
Records necessary to service outstanding Receivables and prepare reports
required by the Transaction Documents if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
reasonably necessary or advisable for collecting the Receivables (including
Records adequate to permit the immediate identification of each Obligor, each
new Receivable and all Collections of, and adjustments to, each existing
Receivable).

(i)            Each Subservicer will, at all times from and after the date
hereof, clearly and conspicuously mark its computer and master data processing
books and records with a legend describing the Agent’s and the Purchasers’
interests therein.

(g)           Performance of Duties.  Each Subservicer will perform, and will
cause each Subsidiary to perform, its respective duties or obligations in
accordance with the provisions of each of the Transaction Documents.  Each
Subservicer (at its expense) will (i) fully and timely perform in all material
respects all agreements required to be observed by it in connection with each
Receivable originated by itself as Originator , (ii) comply in all material
respects with the Credit and Collection Policy and (iii) refrain from any action
that may impair the rights of the Agent or the Purchasers in the Receivables or
Collections.

(h)           Payments on Receivables, Accounts. Subject to Section 1.8(a), the
Servicers will give written directions to each Included Employer and each
Origination Home Closing Agent, no later than February 15, 2005 (or, if later,
the date on which such Person becomes obligated to remit any amounts in respect
of the Receivables), to remit all amounts due in respect of the Receivables to
the Collection Account; provided that if the Seller or a Servicer shall receive
any Collections, it shall remit such Collections to the Collection Account
within three Business Days of such receipt.  No Subservicer will make any change
in its payment instructions to any Obligor without prior notice to the Agent. 
If any such payments or other Collections are received by a Subservicer or an
incorrect account, it shall hold such payments in trust for the benefit of the
Agent and the Purchasers and promptly (but in any event within three Business
Days after

33


--------------------------------------------------------------------------------




receipt) remit such funds into the Collection Account.  No Subservicer will
permit the funds of any Affiliate to be deposited into the Collection Account. 
If such funds are nevertheless deposited into the Collection Account, such
Subservicer will promptly identify such funds for segregation.  The Subservicers
will not, and will not permit the Seller or other Person to, thereafter
commingle Collections or other funds to which the Agent or any Purchaser is
entitled with any other funds.  The Subservicers shall not close the Collection
Account without the prior written consent of the Agent.

(i)            Sales and Adverse Claims Relating to Receivables.  Except as
otherwise provided herein, no Subservicer will (by operation of law or
otherwise) dispose of or otherwise transfer, or create or suffer to exist any
Adverse Claim upon, any assets which may give rise to a Receivable or any
proceeds thereof.

(j)            Change in Business or Credit and Collection Policy.  No
Subservicer will make any material change in its business or Credit and
Collection Policy without 30 days prior written notice to the Agent and, if such
proposed change would adversely affect the collectibility of the Receivables or
otherwise reasonably be expected to have a Material Adverse Effect, the written
consent of the Agent.

Section 5.4.           [Reserved].

Section 5.5.           [Reserved].

Section 5.6.           Deeds.  The Seller shall cause to be taken the actions
required to be taken under Section 5.3 of the Purchase Agreement with respect to
deeds to the residences of Relocating Employees.  The Seller shall cause all
title companies holding deeds to the residences of Relocating Employees on
behalf of the Seller (other than in connection with releases of deeds pursuant
to Section 2.2) to be Eligible Title Companies and to enter into and maintain
Bailment Agreements in favor of and satisfactory in form and substance to the
Agent.

Section 5.7.           Delivery of Information.  Upon receipt of any notice or
other information delivered to the Agent pursuant to Section 5.1(a), 5.1(b),
5.2(a), 5.2(b) 5.3(a) or 5.3(b), and provided that such notice or information is
identified by the sender thereof as being delivered under such Sections, the
Agent shall promptly send copies thereof to the Purchasers.

ARTICLE VI

INDEMNIFICATION

Section 6.1.           Indemnities by the Seller.  Without limiting any other
rights any such Person may have hereunder or under applicable law, the Seller
hereby indemnifies and holds harmless, on an after-Tax basis, the Agent and each
Purchaser and their respective officers, directors, agents and employees (each
an “Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, costs and expenses (including attorneys’ fees and
court costs) (all of the foregoing collectively, the “Indemnified Losses”) at
any time imposed on or incurred by any Indemnified Party arising out of or
otherwise relating to any Transaction Document, the transactions contemplated
thereby or the acquisition of any portion of the Sold Interests, or any action
taken or omitted by any of the Indemnified Parties (including

34


--------------------------------------------------------------------------------




any action taken by the Agent as attorney-in-fact for the Seller pursuant to
Section 3.4(c)), whether arising by reason of the acts to be performed by the
Seller hereunder or otherwise, excluding only Indemnified Losses to the extent
(a) such Indemnified Losses result from gross negligence or willful misconduct
of the Indemnified Party seeking indemnification, (b) such Indemnified Losses
result due to Receivables being uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor or (c) such
Indemnified Losses include Taxes on, or measured by, the overall net income of
the Agent or any Purchaser (determined on the assumption that the transactions
contemplated hereby would constitute debt for tax purposes); provided, however,
that nothing contained in this sentence shall limit the liability of the Seller
or any Servicer or limit the recourse of the Agent and each Purchaser to the
Seller or any Servicer for any amounts otherwise specifically provided to be
paid by the Seller or the Servicer hereunder.  Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b) or
(c) of the previous sentence, the Seller shall indemnify each Indemnified Party
for Indemnified Losses (including losses in respect of uncollectible
Receivables, regardless for these specific matters whether reimbursement
therefor would constitute recourse to the Seller, the Master Servicer or any
Subservicer) relating to or resulting from:

(i)            any representation or warranty made by the Seller or any Servicer
(or any employee or agent of the Seller or any Servicer) under or in connection
with this Agreement, any Monthly Report or any other information or report
delivered by the Seller or any Servicer pursuant hereto, which shall have been
false or incorrect in any material respect when made or deemed made;

(ii)           the failure by the Seller or any Servicer to comply with any
applicable law, rule or regulation related to any Receivable, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation;

(iii)          the failure of the Seller to vest and maintain vested in the
Agent, for the benefit of the Agents and the Purchasers, a first priority
perfected ownership or security interest in the Sold Interests and the property
conveyed pursuant to Section 1.1(d) and Section 1.7 and the Related Assets, free
and clear of any Adverse Claim;

(iv)          any commingling of funds to which the Agent or any Purchaser is
entitled hereunder with any other funds;

(v)           any failure of any Origination Home Closing Agent to comply with
the terms of any Servicer’s instruction to send Origination Home sale closing
proceeds to the Collection Account;

(vi)          any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

35


--------------------------------------------------------------------------------


(vii)         any failure of the Seller or any Servicer to perform its duties or
obligations in accordance with the provisions of this Agreement, any other
Transaction Document or any Relocation Services Agreement to which the Seller or
any Servicer is a party (as Seller, Servicer or otherwise);

(viii)        any tax or governmental fee or charge (other than franchise taxes
and taxes on or measured by the net income of any Purchaser), all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the reasonable fees and expenses of counsel in defending
against the same, which may arise by reason of the purchase or ownership of the
Receivables; or

(ix)           any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents (including without limitation with respect to
investigation, laboratory and consultants’ fees).

Section 6.2.           Increased Cost and Reduced Return.  By way of
clarification, and not of limitation, of Section 6.1, after the date hereof if
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by the Agent or any Purchaser (collectively, the “Funding
Parties”) with any request or directive (whether or not having the force of law)
of any such Governmental Authority (a “Regulatory Change”) (a) subjects any
Funding Party to any charge or withholding on or in connection with this
Agreement or any other Transaction Document or any Receivable, (b) changes the
basis of taxation of payments to any of the Funding Parties of any amounts
payable under any of the Transaction Documents (except for changes in the rate
of Tax on the overall net income of such Funding Party), (c) imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or any credit extended by, any of the Funding Parties, (d) has the effect of
reducing the rate of return on such Funding Party’s capital to a level below
that which such Funding Party could have achieved but for such adoption, change
or compliance (taking into consideration such Funding Party’s policies
concerning capital adequacy) or (e) imposes any other condition, and the result
of any of the foregoing is (x) to impose a cost on, or increase the cost to, any
Funding Party of its commitment under any Transaction Document or of purchasing,
maintaining or funding any interest acquired under any Transaction Document,
(y) to reduce the amount of any sum received or receivable by, or to reduce the
rate of return of, any Funding Party under any Transaction Document or (z) to
require any payment calculated by reference to the amount of interests held or
amounts received by it hereunder, then, upon demand by the Agent, the Seller
shall pay to the Agent (with respect to amounts owed to it or any Purchaser) for
the account of the Person such additional amounts as will compensate the Agent
or such Purchaser for such increased cost or reduction.  For avoidance of doubt,
any interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board shall constitute an adoption, change, request or
directive subject to this Section 6.2 hereof.

Section 6.3.           Other Costs and Expenses.  Also by way of clarification,
and not of limitation, of Section 6.1, the Seller shall pay to the Agent (with
respect to amounts owed to it or

36


--------------------------------------------------------------------------------




any Purchaser) on demand all reasonable costs and expenses in connection with
(a) the preparation, execution, delivery and administration (including
amendments of any provision) of the Transaction Documents, (b) the sale of the
Sold Interests, (c) the perfection of the Agent’s rights in the Receivables,
Collections and proceeds thereof, (d) the enforcement by the Agent or the
Purchasers of the obligations of the Seller and the Originators under the
Transaction Documents or of any Obligor under a Receivable and (e) the
maintenance by the Agent of the Collection Account, including reasonable fees,
costs and expenses of legal counsel for the Agent relating to any of the
foregoing or to advising the Agent about its rights and remedies under any
Transaction Document and all reasonable costs and expenses (including reasonable
counsel fees and expenses) of the Agent or each Purchaser in connection with the
administration or enforcement of the Transaction Documents.

Section 6.4.           Withholding Taxes.  (i)  All payments made by the Seller
hereunder shall be made without withholding for or on account of any present or
future taxes (other than overall net income taxes on the recipient).  If any
such withholding is so required, the Seller shall make the withholding, pay the
amount withheld to the appropriate authority before penalties attach thereto or
interest accrues thereon and pay such additional amount as may be necessary to
ensure that the net amount actually received by each Purchaser and the Agent
free and clear of such taxes (including such taxes on such additional amount) is
equal to the amount that Purchaser or Agent (as the case may be) would have
received had such withholding not been made.  If the Agent or any Purchaser pays
any such taxes, penalties or interest the Seller shall reimburse the Agent or
such Purchaser for that payment on demand.  If the Seller pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to the related Agent on whose account such
withholding was made (with a copy to the Agent if not the recipient of the
original) on or before the thirtieth day after payment.

(a)           Before the first date on which any amount is payable hereunder for
the account of any Purchaser not incorporated under the laws of the United
States such Purchaser shall deliver to the Seller and the Agent each two
(2) duly completed copies of United States Internal Revenue Service Form W-8ECl
or W-8BEN (or successor applicable form) certifying that such Purchaser is
entitled to receive payments hereunder without deduction or withholding of any
United States federal income taxes.  Each such Purchaser shall replace or update
such forms when necessary to maintain any applicable exemption and as requested
by the Agent or the Seller.

Section 6.5.           Payments and Allocations.  If any Person seeks
compensation pursuant to this Article VI, such Person shall deliver to the
Seller and the Agent a certificate setting forth the amount due to such Person,
a description of the circumstance giving rise thereto and the basis of the
calculations of such amount, which certificate shall be presumed to be correct
absent manifest error.  The Seller shall pay to the Agent (with respect to
amounts owed to it) or the applicable Purchaser (with respect to amounts owed to
it), for the account of such Person, the amount shown as due on any such
certificate within 10 Business Days after receipt of the notice.

37


--------------------------------------------------------------------------------




ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1.           Conditions to Restatement.  The restatement of the
Original Receivables Sale Agreement in the form of this Agreement shall become
effective on the first date all conditions in this Section 7.1 are satisfied. 
On or before such date, the Seller shall deliver to the Agent the following
documents in form, substance and quantity reasonably acceptable to the Agent, as
applicable:

(a)           All instruments and other documents required, or deemed desirable
by the Agent, to perfect the Agent’s first priority interest in the Receivables,
Collections and proceeds thereof in all appropriate jurisdictions (subject to
the Permitted Exceptions).

(b)           Favorable opinions of counsel to each SIRVA Entity covering such
matters as the Agent may request.

(c)           Fully executed restatements of the Guaranty and the Purchase
Agreement and fully executed counterparts of the Bailment Agreements with each
Eligible Title Company.

(d)           Fully executed Supplement to the Fee Letter and evidence of the
payment of the fees required to be paid by the SIRVA Entities on or prior to the
Second Restatement Date.

(e)           Consent and release of the adminstrative agent under the SIRVA
Credit Agreement with respect to the transfer of SIRVA Global Receivables under
the Transaction Documents, including Uniform Commercial Code financing statement
partial releases, satisfactory to the Agent.

(f)            Such other approvals, opinions or documents as the Agent or any
Purchaser may reasonably request.

Section 7.2.           Conditions to Each Class A Purchase.  The obligation of
each Class A Purchaser to make any Class A Purchase, and the right of the Seller
to request or accept any Class A Purchase, are subject to the conditions (and
each Class A Purchase shall evidence the Seller’s representation and warranty
that clauses (a)-(e) of this Section 7.2 have been satisfied) that on the date
of such Class A Purchase before and after giving effect to the Class A Purchase:

(a)           no Potential Termination Event shall then exist or shall occur as
a result of the Class A Purchase;

(b)           the Termination Date has not occurred;

(c)           after giving effect to the application of the proceeds of such
Class A Purchase, (w) the outstanding Matured Aggregate Class A Investment would
not exceed the Aggregate Class A Commitment, (x) the outstanding Aggregate Class
A Investment would not exceed the Class A Purchase Limit, (y) the aggregate
Matured Value of the

38


--------------------------------------------------------------------------------




Class A Investments of a Class A Purchaser would not exceed the Class A
Commitment of such Class A Purchaser and (z) the Aggregate Class A Investment
would not exceed the Adjusted Class A Net Receivables Balance;

(d)           the representations and warranties in Article IV hereof and
Section 4 of the Purchase Agreement are true and correct on and as of such date
(except to the extent such representations and warranties relate solely to an
earlier date and then as of such earlier date);

(e)           each SIRVA Entity is in full compliance with the Transaction
Documents (including all covenants and agreements in Articles II, III and V);

(f)            the Agent shall have received the Incremental Purchase Request
and the Document Schedule, and the related Custodian(s) shall have received the
Specified Documents and Document Schedule, required by Sections 1.1(c) and
2.1(a);

(g)           the Guaranty has not been disaffirmed; and

(h)           all legal matters related to the Class A Purchase are satisfactory
to the Class A Purchasers.

Section 7.3.           Conditions to Each Class B Purchase.  The obligation of
each Class B Purchaser to make any Class B Purchase, and the right of the Seller
to request or accept any Class B Purchase, are subject to the conditions (and
each Class B Purchase shall evidence the Seller’s representation and warranty
that clauses (a)-(e) of this Section 7.3 have been satisfied) that on the date
of such Class B Purchase before and after giving effect to the Class B Purchase:

(a)           no Potential Termination Event shall then exist or shall occur as
a result of the Class B Purchase;

(b)           the Termination Date has not occurred;

(c)           after giving effect to the application of the proceeds of such
Class B Purchase, (i) the outstanding Matured Aggregate Class B Investment would
not exceed the Aggregate Class B Commitment, (ii) the outstanding Aggregate
Class B Investment would not exceed the Class B Purchase Limit, (iii) the
aggregate Matured Value of the Class B Investments of a Class B Purchaser would
not exceed the Class B Commitment of such Class B Purchaser, (iv) (A) the sum of
the Aggregate Class A Investment plus the Aggregate Class B Investment would not
exceed (B) the Adjusted Class B Net Receivables Balance, and (v) no Incremental
Class A Purchase is then available;

(d)           the representations and warranties in Article IV hereof and
Section 4 of the Purchase Agreement are true and correct on and as of such date
(except to the extent such representations and warranties relate solely to an
earlier date and then as of such earlier date);

(e)           each SIRVA Entity is in full compliance with the Transaction
Documents (including all covenants and agreements in Articles II, III and V);

39


--------------------------------------------------------------------------------




(f)            the Agent shall have received the Weekly Report, the Incremental
Purchase Request and the Document Schedule, and the related Custodian(s) shall
have received the Specified Documents and Document Schedule, required by
Sections 1.1(f) and 2.1(a);

(g)           the Guaranty has not been disaffirmed; and

(h)           all legal matters related to the Class B Purchase are satisfactory
to the Class B Purchasers.

ARTICLE VIII

THE AGENT

Section 8.1.           Appointment and Authorization.  (j)  Each Purchaser
hereby irrevocably designates and appoints LaSalle Bank National Association as
the “Agent” hereunder and authorizes the Agent to take such actions and to
exercise such powers as are delegated to the Agent hereby and to exercise such
other powers as are reasonably incidental thereto.  The Agent shall hold, in its
name, for the benefit of each Purchaser, the Purchase Interest of such
Purchaser.  Without limiting the generality of the foregoing sentence, the use
of the term “agent” herein and in other Transaction Documents with reference to
the Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.  The Agent does not assume, nor shall it be deemed to have assumed, any
obligation to, or relationship of trust or agency with, the Seller. 
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Agent ever be required to take any action which
exposes the Agent to personal liability or which is contrary to the provision of
any Transaction Document or applicable law.

Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Purchaser or other agent
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or
otherwise exist against the Agent.

(a)           Except as otherwise specifically provided in this Agreement, the
provisions of this Article VIII are solely for the benefit of the Agent and the
Purchasers, and none of the Seller or any Servicer shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this
Article VIII.

(b)           In performing its functions and duties hereunder, the Agent shall
act solely as the agent of the Purchasers and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Seller or the Servicers or any of their successors and assigns.

Section 8.2.           Delegation of Duties.  The Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or

40


--------------------------------------------------------------------------------




experts concerning all matters pertaining to such duties.  The Agent shall not
be responsible to any Purchaser for the negligence or misconduct of any agents
or attorneys-in-fact selected by it in the absence of gross negligence or
willful misconduct.

Section 8.3.           Exculpatory Provisions.  None of the Agent or any of
their respective directors, officers, agents or employees shall be liable for
any action taken or omitted (i) with the consent or at the direction of the
Required Purchasers, the Required Class A Purchasers or the Required Class B
Purchasers, as the case may be, or (ii) in the absence of such Person’s gross
negligence or willful misconduct.  The Agent shall not be responsible to any
Purchaser or other Person for (i) any recitals, representations, warranties or
other statements made by any SIRVA Entity or any of their Affiliates, (ii) the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
any Transaction Document, (iii) any failure of any SIRVA Entity or any of their
Affiliates to perform any obligation or (iv) the satisfaction of any condition
specified in Article VII.  The Agent shall not have any obligation to any
Purchaser to ascertain or inquire about the observance or performance of any
agreement contained in or conditions of, any Transaction Document or to inspect
the properties, books or records of any SIRVA Entity or any of their Affiliates.

Section 8.4.           Reliance by Agent.  (k)  The Agent shall in all cases be
entitled to rely, and shall be fully protected in relying, upon any
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement document, other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the SIRVA Entities), independent accountants and other experts
selected by the Agent.  The Agent shall in all cases be fully justified in
failing or refusing to take any action under any Transaction Document unless it
shall first receive such advice or concurrence of the Required Purchasers, and
assurance of its indemnification, as it deems appropriate.

(a)           The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Purchasers, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Purchasers.

(b)           The Required Purchasers, the Required Class A Purchasers and the
Required Class B Purchasers, as the case may be, shall be entitled to request or
direct the Agent to take action, or refrain from taking action, under this
Agreement on behalf of the Purchasers; provided that the Agent shall not be
required to comply with any such request or direction it believes to be
inconsistent with the Transaction Documents or applicable law or that could be
expected to subject the Agent to any expense for which it would not be
reimbursed or any liability.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Required Purchasers, the Required Class A Purchasers and the
Required Class B Purchasers, as the case may be, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Purchasers.

(c)           Unless otherwise advised in writing by the Agent or by any
Purchaser, each party to this Agreement may assume that (i) the Agent is acting
for the benefit of each of the

41


--------------------------------------------------------------------------------




Purchasers, as well as for the benefit of each assignee or other transferee from
any such Person, and (ii) each action taken by the Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers. 
The Required Purchasers shall have the right to designate a new Agent to act on
its behalf and on behalf of its assignees and transferees for purposes of this
Agreement by giving to the Agent written notice thereof signed by such Required
Purchaser(s) and the newly designated Agent. Such notice shall be effective when
receipt thereof is acknowledged by the Agent, which acknowledgment the Agent
shall not unreasonably delay giving, and thereafter the party named as such
therein shall be Agent under this Agreement.  The Agent and the Purchasers shall
agree amongst themselves as to the circumstances and procedures for removal and
resignation of the Agent.

Section 8.5.           Assumed Payments.  Unless the Agent shall have received
notice from a Purchaser before the date of any Incremental Class A Purchase or
Incremental Class B Purchase that the Purchaser will not make available to the
Agent (in the case of an Incremental Class A Purchase or Incremental Class B
Purchase) the amount it is scheduled to remit as part of such Incremental Class
A Purchase or Incremental Class B Purchase, the Agent may assume such Purchaser
has made such amount available to the Agent when due (an “Assumed Payment”) and,
in reliance upon such assumption, the Agent may (but shall have no obligation
to) make available such amount to the appropriate Person.  If and to the extent
that any Purchaser shall not have made its Assumed Payment available to the
Agent, such Purchaser and the Seller hereby agree to pay the Agent forthwith on
demand such unpaid portion of such Assumed Payment up to the amount of funds
actually paid by the Agent, together with interest thereon for each day from the
date of such payment by the Agent until the date the requisite amount is repaid
to the Agent, at a rate per annum equal to (i) for the first five Business Days
after such payment was due, the Agent’s cost of funds (as reasonably determined
by the Agent) and (ii) thereafter (until the date the requisite amount is repaid
to the Agent), the Federal Funds Rate plus 2%.

Section 8.6.           Notice of Termination Events.  The Agent shall not be
deemed to have knowledge or notice of the occurrence of any Potential
Termination Event unless the Agent has received notice from any Purchaser or the
Seller referring to this Agreement and stating that a Potential Termination
Event has occurred hereunder and describing such Potential Termination Event and
stating that such notice is a “notice of Potential Termination Event”.  In the
event that the Agent receives such a notice, it shall promptly give notice
thereof to each Purchaser.  The Agent shall take such action concerning a
Potential Termination Event as may be directed by the Required Purchasers (or,
if otherwise required for such action, all of the Purchasers, or, if a Class B
Enforcement Trigger exists, the Required Class B Purchasers), but until the
Agent receives such directions, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, as the Agent deems
advisable and in the best interests of the Purchasers and Agent.

Section 8.7.           Non-Reliance on Agent and Other Purchasers.  Each
Purchaser expressly acknowledges that none of the Agent, any other Purchaser or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Agent hereafter taken, including any review of the
affairs of the Seller, the Originators or the other SIRVA Entities, shall be
deemed to constitute any representation or warranty by the Agent to any
Purchaser as to any matter, including whether the Agent has disclosed material
information in its possession.  Each Purchaser represents and

42


--------------------------------------------------------------------------------




warrants to the Agent that, independently and without reliance upon the Agent or
any other Purchaser and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the SIRVA Entities and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document.  The Agent shall deliver each month to each
Purchaser a copy of the Monthly Report(s) received covering the preceding
calendar month.  Except for items specifically required to be delivered
hereunder, the Agent shall not have any duty or responsibility to provide any
Purchaser with any information concerning any SIRVA Entity or any of their
Affiliates that comes into the possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

Section 8.8.           Agents and Affiliates.  Each of the Purchasers and the
Agent and their respective Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, entity or other
business with any SIRVA Entity or any of its Affiliates and LaSalle may exercise
or refrain from exercising its rights and powers as if it were not the Agent. 
Each Purchaser acknowledges that, pursuant to such activities, LaSalle or its
Affiliates may receive information regarding the SIRVA Entities or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of the SIRVA Entities or such Affiliate) and acknowledge
that the Agent shall be under no obligation to provide such information to
them.  With respect to the acquisition of the Receivables pursuant to this
Agreement, the Agent shall have the same rights and powers under this Agreement
as any Purchaser and may exercise the same as though it were not such an agent,
and the terms “Purchaser” and “Purchasers” shall include the Agent in its
individual capacity.

Section 8.9.           Indemnification.  Each Purchaser shall indemnify and hold
harmless the Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by any SIRVA Entity and without limiting
the obligation of any SIRVA Entity to do so), ratably in accordance with its
Ratable Share from and against any and all liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses and disbursements of
any kind whatsoever (including in connection with any investigative or
threatened proceeding, whether or not the Agent or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Agent or such Person as a result of, or related to, any of
the transactions contemplated by the Transaction Documents or the execution,
delivery or performance of the Transaction Documents or any other document
furnished in connection therewith (but excluding (i) any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Agent or such Person as finally determined by a court of
competent jurisdiction, (ii) the Investment held by the Agent in its individual
capacity and Discount thereon, and (iii) fees payable to the Agent pursuant to
Section 1.3(a) or 1.3(b)).  No action taken in accordance with the directions of
the Required Purchasers shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section.  Without limitation of the
foregoing, each Purchaser shall reimburse the Agent within 10 days following
receipt of demand for its Ratable Share of any costs or out of pocket expenses
(including attorney costs and taxes) incurred by the Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of

43


--------------------------------------------------------------------------------




rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Agent is not reimbursed for such expenses by or on behalf of the SIRVA
Entities.  The undertaking in this Section shall survive repayment of the
Investment, any foreclosure under, or modification, release or discharge of, any
or all of the Transaction Documents, termination of this Agreement and the
resignation or replacement of the Agent.

Section 8.10.        Successor Agent.  The Agent may, upon at least forty-five
(45) days notice to the Seller and each Purchaser, resign as Agent.  Such
resignation shall not become effective until a successor agent is appointed by
the Required Class A Purchasers and the Required Class B Purchasers and has
accepted such appointment.  If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Purchasers, a successor agent from among the Purchasers. 
Upon such acceptance of its appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents.  After any retiring
Agent’s resignation hereunder, the provisions of Article VI and this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Agent.  If no successor agent has accepted appointment as
Agent by the date which is forty-five (45) days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Purchasers shall perform all of the duties of
the Agent hereunder until such time, if any, as the Required Purchasers appoint
a successor agent as provided for above.

Section 8.11.        Subordination.

(a)           Each Class B Purchaser acknowledges and agrees for the benefit of
the Class A Purchasers that its Class B Purchase Interest shall be subordinate
and junior to the Class A Purchase Interests to the extent and in the manner set
forth in this Agreement.  If any Termination Event occurs and has not been cured
or waived and the Termination Date occurs, including as a result of a
Termination Event specified in clause (e) of the definition thereof, the Class A
Outstandings shall be paid in full in cash or, to the extent all Class A
Purchasers consent, other than in cash, before any further payment or
distribution is made on account of any Class B Outstandings with respect
thereto.

(b)           In the event that, notwithstanding the provisions of this
Agreement, any Class B Purchaser shall have received any payment or distribution
in respect of its Class B Outstandings contrary to the provisions of this
Agreement, then, unless and until the Class A Outstandings shall have been paid
in full in cash or, to the extent all Class A Purchasers consent, other than in
cash in accordance with this Agreement, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Agent, which shall pay and deliver the same to the Class A
Purchasers in accordance with this Agreement; provided, however, that if any
such payment or distribution is made other than in cash, it shall be held by the
Agent as part of the Collections and subject in all respects to the provisions
of this Agreement, including this Section.

44


--------------------------------------------------------------------------------




(c)           Each Class B Purchaser agrees with all Class A Purchasers that
such Class B Purchaser shall not demand, accept, or receive any payment or
distribution in respect of its Class B Purchase Interest in violation of the
provisions of this Agreement, including, without limitation, this Section;
provided, however, that after the Class A Outstandings have been paid in full,
the Class B Purchasers shall be fully subrogated to the rights of the Class A
Purchasers.  Nothing in this Section shall affect the obligation of any SIRVA
Entity to pay any amounts owing to any Purchasers.

(d)           In exercising any of its or their voting rights, rights to direct
and consent or any other rights as a Purchaser under this Agreement, a Purchaser
or Purchasers shall not have any obligation or duty to any Person or to consider
or take into account the interests of any Person and shall not be liable to any
Person for any action taken by it or them or at its or their direction or any
failure by it or them to act or to direct that an action be taken, without
regard to whether such action or inaction benefits or adversely affects any
other Purchaser, the Seller, or any other Person, except for any liability to
which such Purchaser may be subject to the extent the same results from such
Purchaser’s taking or directing an action, or failing to take or direct an
action, in violation of the express terms of this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.1.           Termination.  Each Purchaser shall cease to be a party
hereto when the Termination Date has occurred, such Purchaser holds no
Investment and all amounts payable to it hereunder have been indefeasibly paid
in full.  This Agreement shall terminate following the Termination Date when no
Investment is held by a Purchaser and all other amounts payable hereunder have
been indefeasibly paid in full, but the rights and remedies of the Agent and
each Purchaser concerning any representation, warranty or covenant made, or
deemed to be made, by the Seller and under Article VI, Section 8.9 and Section
8.11 shall survive such termination.

Section 9.2.           Notices.  Unless otherwise specified, all notices and
other communications hereunder shall be in writing (including by telecopier or
other facsimile communication), given to the appropriate Person at its address
or telecopy number set forth on the signature pages hereof or at such other
address or telecopy number as such Person may specify, and effective when
received at the address specified by such Person.  Each party hereto, however,
authorizes the Agent to act on telephone notices of Purchases and Discount Rate
and Tranche Period selections from any person the Agent in good faith believes
to be acting on behalf of the relevant party and, at the Agent’s option, to tape
record any such telephone conversation.  Each party hereto agrees to deliver
promptly to the Agent a confirmation of each telephone notice given or received
by such party (signed by an authorized officer of such party), but the absence
of such confirmation shall not affect the validity of the telephone notice.  The
Agent’s records of all such conversations shall be deemed correct and, if the
confirmation of a conversation differs in any material respect from the action
taken by the Agent, the records of the Agent shall govern absent manifest
error.  The number of days for any advance notice required hereunder may be
waived (orally or in writing) by the Person receiving such notice and, in the
case of notices to the Agent, the consent of each Person to which the Agent is
required to forward such notice.

45


--------------------------------------------------------------------------------


Section 9.3.           Payments and Computations.  Notwithstanding anything
herein to the contrary, any amounts to be paid or transferred by the Seller or
any Servicer to, or for the benefit of, any Purchaser or any other Person shall
be paid or transferred to the Agent or the appropriate Person, as specified
herein.  All amounts to be paid or deposited hereunder shall be paid or
transferred on the day when due in immediately available Dollars (and, if due
from the Seller or any Servicer, by 11:00 a.m. (Chicago time), with amounts
received after such time being deemed paid on the Business Day following such
receipt).  The Seller hereby authorizes the Agent to debit the Seller Account
for application to any amounts owed by the Seller hereunder.  The Seller shall,
to the extent permitted by law, pay to each Agent upon demand, for the account
of the applicable Person, interest on all amounts not paid or transferred by the
Seller or any Servicer when due hereunder at a rate equal to the Prime Rate plus
2% calculated from the date any such amount became due until the date paid in
full.  Any payment or other transfer of funds scheduled to be made on a day that
is not a Business Day shall be made on the next Business Day, and any Discount
Rate or interest rate accruing on such amount to be paid or transferred shall
continue to accrue to such next Business Day.  All computations of interest,
fees, and Discount shall be calculated for the actual days elapsed based on a
360 day year.

Section 9.4.           Sharing of Recoveries.  Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Investment or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 1.8).  If all
or any portion of such amount is thereafter recovered from the recipient, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

Section 9.5.           Right of Setoff.  Subject to Section 9.4, each Purchaser
is hereby authorized (in addition to any other rights it may have) to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured).

Section 9.6.           Amendments.  Except as otherwise expressly provided
herein, no amendment or waiver hereof shall be effective unless signed by the
Seller, the Servicers, the Agent, the Required Class A Purchasers and the
Required Class B Purchasers.  In addition, no amendment of any Transaction
Document shall, without the consent of

(a) all the Purchasers, (i) extend the Termination Date or the date of any
payment or transfer of Collections by the Seller to the Servicers or by the
Servicers to the Agent, (ii)  except as provided herein, release, transfer or
modify any Purchaser’s Purchase Interest or change any Commitment, (iii) amend
the definition of Agent, subsections (b), (e) and (f) in the definition of
Termination Event or Section 1.1, 1.2, 1.4, 1.6, 1.8, 8.11 or 9.6, Article VI,
or any obligation of any SIRVA Entity thereunder, (iv) consent to the

46


--------------------------------------------------------------------------------




assignment or transfer by the Seller or any Originator of any interest in the
Receivables other than transfers permitted under the Transaction Documents or
permit any SIRVA Entity to transfer any of its obligations under any Transaction
Document except as expressly contemplated by the terms of the Transaction
Documents, or (v) amend any defined term relevant to the restrictions in
clauses (i) through (iv) in a manner which would circumvent the intention of
such restrictions,

(b) all the Class A Purchasers, (i) reduce the rate or extend the time of
payment of Discount for any Eurodollar Tranche or Prime Tranche with respect to
the Class A Investments, (ii) reduce or extend the time of payment of any fee
payable to the Class A Purchasers, (iii) waive or amend any condition precedent
to funding in Section 7.2, or (iv) amend any defined term relevant to the
restrictions in clauses (i) through (iii) in a manner which would circumvent the
intention of such restrictions,

(c) all the Class B Purchasers, (i) reduce the rate or extend the time of
payment of Discount for any Eurodollar Tranche or Prime Tranche with respect to
the Class B Investments, (ii) reduce or extend the time of payment of any fee
payable to the Class B Purchasers, (iii) waive or amend any condition precedent
to funding in Section 7.3, or (iv) amend any defined term relevant to the
restrictions in clauses (i) through (iii) in a manner which would circumvent the
intention of such restrictions, or

(d) the Agent, amend any provision hereof if the effect thereof is to affect the
indemnities to, or the rights or duties of, the Agent or to reduce any fee
payable for the Agent’s own account.

Notwithstanding the foregoing, the amount of any fee or other payment (other
than Investment or Discount) due and payable from the Seller or any Servicer to
the Agent (for its own account) or any Purchaser may be changed or otherwise
adjusted solely with the consent of the Seller or such Servicer and the party to
which such payment is payable.  Any amendment hereof shall apply to each
Purchaser equally and shall be binding upon the Seller, the Servicers, the
Purchasers and the Agent.

Section 9.7.           Waivers.  No failure or delay of the Agent or any
Purchaser in exercising any power, right, privilege or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right, privilege or remedy preclude any other or further exercise
thereof or the exercise of any other power, right, privilege or remedy.  Any
waiver hereof shall be effective only in the specific instance and for the
specific purpose for which such waiver was given.  After any waiver, the Seller,
the Purchasers and the Agent shall be restored to their former position and
rights and any Potential Termination Event waived shall be deemed to be cured
and not continuing, but no such waiver shall extend to (or impair any right
consequent upon) any subsequent or other Potential Termination Event.  Any
additional Discount that has accrued after a Termination Event before the
execution of a waiver thereof, solely as a result of the occurrence of such
Termination Event, may be waived by the Agent at the direction of the Purchaser
entitled thereto.

47


--------------------------------------------------------------------------------




Section 9.8.           Successors and Assigns; Participations; Assignments.

(a)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Except as otherwise provided herein, neither the Seller nor any
Servicer may assign or transfer any of its rights or delegate any of its duties
without obtaining the prior consent of the Agent and the Purchasers.  Any
Purchaser may from time to time sell to any other existing Purchasers all or any
portion of its Investment.

(b)           Participations.  Any Purchaser may sell to one or more Persons
(each a “Participant”) participating interests in the interests of such
Purchaser hereunder.  Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, the Servicers and the
Agent shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations hereunder.  Each
Participant shall be entitled to the benefits of Article VI and shall have the
right of setoff through its participation in amounts owing hereunder to the same
extent as if it were a Purchaser hereunder, which right of setoff is subject to
such Participant’s obligation to share with the Purchasers as provided in
Section 9.4.  A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment hereto, except amendments described
in clause (a) of Section 9.6.

(c)           Assignments by Purchasers.  Any Purchaser may assign to one or
more Persons (“Purchasing Purchasers”), acceptable to the Agent in its sole
discretion and, prior to the occurrence of a Termination Event, subject to the
prior written consent of the Seller (which consent will not be unreasonably
withheld or delayed) any portion of its Commitment as a Purchaser hereunder and
Purchase Interest pursuant to a supplement hereto (a “Transfer Supplement”) in
form satisfactory to the Agent executed by each such Purchasing Purchaser, such
selling Purchaser and the Agent.  Any such assignment by a Purchaser must be for
an amount of at least $5,000,000 or, if less, 100% of the assigning Purchaser’s
Commitment.  Each Purchasing Purchaser shall pay a fee of $4,000 to the Agent. 
Any partial assignment shall be an assignment of an identical percentage of such
selling Purchaser Investment and its Commitment.  Upon the execution and
delivery to the Agent of the Transfer Supplement and payment by the Purchasing
Purchaser to the selling Purchaser of the agreed purchase price, such selling
Purchaser shall be released from its obligations hereunder to the extent of such
assignment and such Purchasing Purchaser shall for all purposes be a Purchaser
party hereto and shall have all the rights and obligations of a Purchaser
hereunder to the same extent as if it were an original party hereto with a
Commitment as a Purchaser and Investment described in the Transfer Supplement.

Section 9.9.           Confidentiality.  (l) The Seller and the Servicers will,
and will cause Parent to, agree to hold the Transaction Documents or any other
confidential or proprietary information of the Agent or Purchasers received in
connection therewith in confidence and agree not to provide any Person with
copies of any Transaction Document or such other confidential or proprietary
information other than to (i) any officers, directors, members, managers,
employees or outside accountants, auditors or attorneys thereof, (ii) any
prospective or actual assignee or participant which (in each case) has signed a
confidentiality agreement satisfactory to the Agent, (iii) Governmental
Authorities with appropriate jurisdiction and (iv) any Rating Agency.  The Agent
and each Purchaser will agree to hold any other confidential or proprietary
information of

48


--------------------------------------------------------------------------------




the Originators received in connection with the Transaction Documents in
confidence and agree not to provide any Person with copies of such other
confidential or proprietary information other than to (i) any officers,
directors, members, managers, employees or outside accountants, auditors or
attorneys of the Agent and the Purchasers, (ii) any prospective or actual
assignee or participant which (in each case) has signed a confidentiality
agreement satisfactory to the Agent and Originators, (iii) Governmental
Authorities with appropriate jurisdiction and (iv) any Rating Agency. 
Notwithstanding the above stated obligations, the parties hereto will not be
liable for disclosure or use of such information which such Person can establish
by tangible evidence: (i) was required by law, including pursuant to a subpoena
or other legal process, (ii) was in such Person’s possession or known to such
Person prior to receipt or (iii) is or becomes known to the public through
disclosure in a printed publication (without breach of any of such Person’s
obligations hereunder).

(a)           Notwithstanding anything herein to the contrary, each party hereto
(and each employee, representative, or other agent thereof) may disclose to any
and all persons, without limitations of any kind the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided any such party relating to such tax
treatment and tax structure.  For purposes of this paragraph, the terms “tax
treatment” and “tax structure” have the meaning given to such terms under
Treasury Regulation Section 1.6011-4(c).

Section 9.10.        Headings; Counterparts.  Article and Section Headings in
this Agreement are for reference only and shall not affect the construction of
this Agreement.  This Agreement may be executed by different parties on any
number of counterparts, each of which shall constitute an original and all of
which, taken together, shall constitute one and the same agreement.

Section 9.11.        Cumulative Rights and Severability.  All rights and
remedies of the Purchasers and Agent hereunder shall be cumulative and
non-exclusive of any rights or remedies such Persons have under law or
otherwise.  Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, in such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and without affecting such provision in any other jurisdiction.

Section 9.12.        Governing Law; Submission to Jurisdiction.  This Agreement
shall be governed by, and construed in accordance with, the internal laws (and
not the law of conflicts) of the State of Illinois.  The Seller and the
Servicers hereby submit to the nonexclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois state
court sitting in Chicago, Illinois for purposes of all legal proceedings arising
out of, or relating to, the Transaction Documents or the transactions
contemplated thereby.  The Seller and the Servicers hereby irrevocably waive, to
the fullest extent permitted by law, any objection they may now or hereafter
have to the venue of any such proceeding and any claim that any such proceeding
has been brought in an inconvenient forum.  Nothing in this Section 9.12 shall
affect the right of the Agent or any Purchaser to bring any action or proceeding
against the Seller, the Servicers or its property in the courts of other
jurisdictions.

49


--------------------------------------------------------------------------------




Section 9.13.        Waiver of Trial by Jury.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE SELLER AND THE SERVICERS HERETO IRREVOCABLY WAIVES
ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR ANY MATTER ARISING
THEREUNDER.

Section 9.14.        Entire Agreement.  The Transaction Documents constitute the
entire understanding of the parties thereto concerning the subject matter
thereof.  Any previous or contemporaneous agreements, whether written or oral,
concerning such matters are superseded thereby.

Section 9.15.        USA PATRIOT Act Notice.  Each Purchaser that is subject to
the Act (as hereinafter defined) and the Agent (for itself and not on behalf of
any Purchaser) hereby notifies the Seller and the Servicers that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Seller and the Servicers, which information
includes the name and address of each of the Seller and the Servicers and other
information that will allow such Purchaser or the Agent, as applicable, to
identify the Seller and the Servicers in accordance with the Act.

Section 9.16.        Reservation of Rights.  By press releases dated January 31,
2005, March 15, 2005, June 20, 2005, June 22, 2005 and September 21, 2005,
SIRVA, Inc. announced various matters, including the existence of a formal
investigation by the SEC of such practices and processes.  Notwithstanding the
agreement of the Agent and the Purchasers to a delay in the delivery of certain
financial reports and ongoing discussions between the Agent, the Purchasers and
the Originators with respect to the matters described in the Press Releases, the
Agent and the Purchasers have not waived any rights or remedies they may have
with respect to the matters, except as set forth in Section 3(a)(vi) of the
Fifth Amendment dated as of November 14, 2005 to the Original Receivables Sale
Agreement, that are the subject of such review and investigation or any related
matters.  The Agent and the Purchasers hereby expressly reserve all of their
rights and remedies with respect to all of the foregoing, including all rights
with respect to any related Termination Event that may have occurred and not
been waived pursuant to Section 3(a)(vi) of such Fifth Amendment.

[SIGNATURE PAGES FOLLOW]

50


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent, Class A Purchaser and Class B Purchaser

 

 

 

By:

/s/ Zakia Davis

 

Title:  Vice President

 

 

 

Address:

135 South LaSalle Street

 

 

Chicago, Illinois 60674

 

 

Attention: June Courtney

 

 

Phone:

312-904-8948

 

 

 

 

Fax:

312-904-4483

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Class A Purchaser and Class B Purchaser

 

 

 

By:

/s/ Rebecca L. Milligan

 

Title: Duly Authorized Signatory

 

 

 

Address:

500 West Monroe Street

 

 

 

Chicago, Illinois 60661-3679

 

 

 

Attention: SIRVA Account Manager

 

 

 

Phone:

(312) 441-7064

 

 

 

 

 

Fax:

(312) 441-7030

 

 

 

 

 

 

 

 

 

 

THE CIT GROUP/BUSINESS

 

CREDIT, INC., as Class A Purchaser

 

 

 

By:

/s/ Mark J. Long

 

Title: Vice President

 

 

 

E*TRADE BANK, as Class A Purchaser

 

 

 

By:

/s/ Sam Crow

 

Title: Senior Manager

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Class A Purchaser

 

 

 

By:

/s/ Matthew J. Schulz

 

Title: Vice President

 

S-1


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A., as Class A Purchaser

 

 

 

By:

/s/ Andrew T. Cavallari

 

Title: Vice President

 

 

 

ALLIED IRISH BANKS, P.L.C., as Class A Purchaser

 

 

 

By:

/s/ Gregory J. Wiske

 

Title: Vice President

 

 

 

By:

/s/ Joseph Augustini

 

Title: Senior Vice President

 

S-2


--------------------------------------------------------------------------------




 

SIRVA RELOCATION CREDIT, LLC

 

 

 

By:

/s/ Douglas V. Gathany

 

Title: President

 

 

 

Address:

700 Oakmont Lane

 

 

 

Westmont, Illinois 60559

 

 

 

Attention: Douglas V. Gathany

 

 

 

Phone:

630-468-4715

 

 

 

 

 

Fax:

630-468-4710

 

 

 

 

 

 

 

 

 

 

SIRVA RELOCATION LLC

 

 

 

By:

s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

Address:

700 Oakmont Lane

 

 

 

Westmont, Illinois 60559

 

 

 

Attention: Douglas V. Gathany

 

 

 

Phone:

630-468-4715

 

 

 

 

 

Fax:

630-468-4710

 

 

 

 

 

 

 

 

 

 

EXECUTIVE RELOCATION CORPORATION

 

 

 

By:

 s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

Address:

700 Oakmont Lane

 

 

 

Westmont, Illinois 60559

 

 

 

Attention: Douglas V. Gathany

 

 

 

Phone:

630-468-4715

 

 

 

 

 

Fax:

630-468-4710

 

 

 

 

 

 

 

 

 

 

SIRVA GLOBAL RELOCATION, INC.

 

 

 

 

 

By:

 s/ Douglas V. Gathany

 

Title: Treasurer

 

 

 

Address:

700 Oakmont Lane

 

 

 

Westmont, Illinois 60559

 

 

 

Attention: Douglas V. Gathany

 

 

 

Phone:

630-468-4715

 

 

 

 

 

Fax:

630-468-4710

 

 

 

 

 

 

 

 

 

 

S-3


--------------------------------------------------------------------------------


SCHEDULE I
DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“Acquisition Costs” means, with respect to an Origination Home, all costs paid
in preparing to acquire such Origination Home pursuant to a Relocation Service
Agreement and in preparing the Origination Home Purchase Contract, including,
without limitation, appraisal fees, title search fees and inspection fees.

“Adjusted Class A Net Receivables Balance” means (x) 75% of the Aged
Equity/Mortgage Receivables included in (and not, in the calculation of the Net
Receivables Balance, deducted from) the Net Receivables Balance, plus (y) 85% of
the Net Receivables Balance (excluding all Aged Equity/Mortgage Receivables),
minus (z) the excess of clause (x) over 10% of the sum of clauses (x) and (y).

“Adjusted Class B Net Receivables Balance” means (x) 85% of the Aged
Equity/Mortgage Receivables included in (and not, in the calculation of the Net
Receivables Balance, deducted from) the Net Receivables Balance, plus (y) 95% of
the Net Receivables Balance (excluding all Aged Equity/Mortgage Receivables),
minus (z) the excess of clause (x) over 10% of the sum of clauses (x) and (y).

 “Advance Employer Payment” means an amount paid or to be paid by an Employer
pursuant to a Relocation Services Agreement for application to existing or
future Receivables with respect to an Origination Home.

“Adverse Claim” means, for any asset or property of a Person, a lien, security
interest, charge, mortgage, pledge, hypothecation, assignment or encumbrance, or
any other right or claim, in, of or on such asset or property in favor of any
other Person, except those in favor of the Agent.

“Affiliate” means, for any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person.  For purposes of this definition, “control” means the power,
directly or indirectly, to either (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of a
Person or (ii) cause the direction of the management and policies of a Person.

“Aged Equity/Mortgage Receivables” means at any time the aggregate principal
amount outstanding at such time of all Eligible Receivables that are Equity
Advances, Final Equity Payments and Mortgage Payments and that, as of the most
recent Measurement Date, have been outstanding more than 180 days but less than
270 days after their funding by the related Originator.  For the avoidance of
doubt, Aged Equity/Mortgage Receivables do not include any Receivables paid
since the most recent Measurement Date.

“Agent” is defined in the first paragraph hereof.

I-1


--------------------------------------------------------------------------------




“Aggregate Class A Commitment” means the aggregate of all Class A Commitments of
each Class A Purchaser, as such amount may be reduced pursuant to Section 1.5 or
increased pursuant to Section 1.10.

“Aggregate Class A Investment” means the sum of the Class A Investments of all
Class A Purchasers.

“Aggregate Class B Commitment” means the aggregate of all Class B Commitments of
each Class B Purchaser, as such amount may be reduced pursuant to Section 1.5.

“Aggregate Class B Investment” means the sum of the Class B Investments of all
Class B Purchasers.

“Aggregate Investment” means the sum of the Investments of all Purchasers.

“Applicable Class A Margin” means:

(i)            with respect to the period to but excluding the first day by
which (A) all the financial statements of SIRVA, Inc. and the Parent for the
fiscal year ending December 31, 2005 (including SIRVA, Inc.’s Annual Report on
Form 10-K as filed with the Securities and Exchange Commission) and for the
fiscal quarters ending March 31, 2006, June 30, 2006 and September 30, 2006
(including SIRVA, Inc.’s Quarterly Reports on Form 10-Q as filed with the
Securities and Exchange Commission) are delivered to the Agent (together with
related compliance certificates required to be delivered under the Receivables
Sale Agreement) and (B) the monthly reports are first delivered in the form
required under Section 5.2(a)(iii) (without regard to the waiver provided under
Schedule IV), 1.75% with respect to the Prime Rate and 2.75% with respect to the
Eurodollar Rate, and

(ii)           at any time thereafter the percentage set forth below opposite
the Consolidated Leverage Ratio most recently reported by Parent and its
Subsidiaries under the SIRVA Credit Agreement, as such agreement is in effect on
the Second Restatement Date; provided that if and for so long as such
Consolidated Leverage Ratio has not been so reported, the Applicable Class A
Margin shall be as set forth in clause (ii) above.

Consolidated Leverage Ratio

 

Prime Rate

 

Eurodollar Rate

 

Greater than or equal to 3.25

 

1.50

%

2.50

%

Greater than or equal to 2.75 and less than 3.25

 

1.25

%

2.25

%

Greater than or equal to 1.75 and less than 2.75

 

1.00

%

2.00

%

Less than 1.75

 

0.75

%

1.75

%

 

“Applicable Class B Margin” means (i) 5.00% with respect to the Prime Rate, and
(ii) 6.00% with respect to the Eurodollar Rate.

I-2


--------------------------------------------------------------------------------




“Appraised Value” with respect to an Origination Home means the “fair market
value” thereof for purposes of an Origination Home Purchase Contract as
determined in accordance with the applicable Relocation Services Agreement.

“Available Funds” means, with respect to any date, the sum of the following
amounts, without duplication:  (i) all Collections received by the Seller or any
Servicer, or otherwise deposited in the Collection Account or the Investment
Account, and not yet applied pursuant to the terms hereof, (ii) all income from
investment or amounts held in the Collection Account or the Investment Account,
and (iii) all other proceeds of the Receivables, to the extent received by the
Seller, any Servicer, any Purchaser or the Agent.

“Bailment Agreement” means a bailment and control agreement among an Originator,
the Seller and the Agent.

“Bankruptcy Event” means, for any Person, that (a) such Person makes a general
assignment for the benefit of creditors or any proceeding is instituted by or
against such Person seeking to adjudicate it bankrupt or insolvent, or seeking
the liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (b) such
Person takes any corporate action to authorize any such action.

“Billed Receivable” means any Receivable which has been billed to an Employer.

“Budget”  means, with respect to each Originator, an annual budget substantially
in the form of annual budget prepared and delivered by Parent to its lenders
under the SIRVA Credit Agreement in 2004.

“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which banks in Chicago, Illinois are authorized or required to close, (b) a
holiday on the Federal Reserve calendar and (c) solely for matters relating to a
Eurodollar Tranche, a day on which dealings in Dollars are not carried on in the
London interbank market.

“Charge-Off” means any Receivable that has or should have been (in accordance
with the related Credit and Collection Policy) charged-off or written-off by the
Seller for reasons relating to the bad credit of the related Obligor.

“Class A Commitment” means, for each Class A Purchaser, the amount set forth on
Schedule II for such Class A Purchaser, in each case as it may be adjusted in
accordance with Sections 1.5, 1.10 and 9.8.

“Class A Commitment Percentage” means, for each Class A Purchaser, the Class A
Commitment for such Class A Purchaser divided by the Class A Commitments of all
Class A Purchasers.

“Class A Investment” means, for each Class A Purchaser, (i) such Class A
Purchaser’s Class A Commitment Percentage of the Original Interest plus (ii) all
Incremental Class A

I-3


--------------------------------------------------------------------------------




Purchases by such Class A Purchaser, minus (iii) amounts received or exchanged
and, in each case, applied by the Agent or such Class A Purchaser to reduce such
Class A Purchaser’s Class A Investment.  A Class A Purchaser’s Class A
Investment shall be restored to the extent any amounts so received or exchanged
and applied are rescinded or must be returned for any reason.

“Class A Outstanding” means all Class A Investments and all amounts payable
under this Agreement to the Class A Purchasers.

“Class A Purchase” is defined in Section 1.1(a).

“Class A Purchase Amount” is defined in Section 1.1(c).

“Class A Purchase Date” is defined in Section 1.1(c).

“Class A Purchase Interest” means, for a Class A Purchaser, the undivided
ownership interest in the Receivables, the Collections and proceeds thereof held
by such Class A Purchaser under this Agreement.

“Class A Purchase Limit” means $218,125,000, as such amount may be reduced
pursuant to Section 1.5 or increased pursuant to Section 1.10.

“Class A Purchaser” means the Class A Purchasers signatory hereto and each other
Person that becomes a Class A Purchaser pursuant to a Transfer Supplement.

“Class A Sold Interest” is defined in Section 1.1(a).

“Class B Commitment” means, for each Class B Purchaser, the amount set forth on
Schedule II for such Class B Purchaser, in each case as it may be adjusted in
accordance with Sections 1.5 and 9.8.

“Class B Commitment Percentage” means, for each Class B Purchaser, the Class B
Commitment for such Class B Purchaser divided by the Class B Commitments of all
Class B Purchasers.

“Class B Enforcement Trigger” means each of the following shall have occurred: 
(x) the occurrence of any of the following: (i) a Termination Event (other than
a Termination Event under clause (f) of the definition thereof), (ii) the
Dilution Ratio exceeds 3.0% for any calendar month, or (iii) the Default Ratio
exceeds 13.5% for any calendar month; (y) notice of the occurrence of an event
described in the foregoing clause (x) has been given to the Agent and the Class
A Purchasers; and (z) such event continues to exist and no enforcement action
with respect to such event is taken or directed by the Agent or the Class A
Required Purchasers and at least 90 days have passed since the giving of notice
under the foregoing clause (y).

“Class B Investment” means, for each Class B Purchaser, (i) all Incremental
Class B Purchases by such Class B Purchaser minus (ii) amounts received or
exchanged and, in each case, applied by the Agent or such Class B Purchaser to
reduce such Class B Purchaser’s Class B Investment.  A Class B Purchaser’s Class
B Investment shall be restored to the extent any amounts so received or
exchanged and applied are rescinded or must be returned for any reason.

I-4


--------------------------------------------------------------------------------




“Class B Outstandings” means all Class B Investments and all amounts payable
under this Agreement to the Class B Purchasers.

“Class B Purchase” is defined in Section 1.1(d).

“Class B Purchase Amount” is defined in Section 1.1(f).

“Class B Purchase Date” is defined in Section 1.1(f).

“Class B Purchase Interest” means, for a Class B Purchaser, the undivided
ownership interest in the Receivables, the Collections and proceeds thereof held
by such Class B Purchaser under this Agreement.

“Class B Purchase Limit” means $25,000,000, as such amount may be reduced
pursuant to Section 1.5.

“Class B Purchaser” means the Class B Purchasers signatory hereto and each other
Person that becomes a Class B Purchaser pursuant to a Transfer Supplement.

“Class B Sold Interest” is defined in Section 1.1(d).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collection” means any amount paid, or deemed paid, on a Receivable, including,
without limitation, (i) the proceeds of the sale of an Origination Home and
other proceeds of Related Assets, (ii) by the Seller under Section 1.4(b), or
(iii) by an Originator under Section 3.2 of the Purchase Agreement.

“Collection Account” means, collectively, those certain segregated deposit
accounts number 5800691387 and 5800691742 maintained by the Agent in the name of
the Agent, or such other account as is designated by the Agent.

“Commitment” means a Class A Commitment or a Class B Commitment.

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Parent within the meaning of Section 4001 of
ERISA or is part of a group which includes the Parent and which is treated as a
single employer under Section 414 of the Code.

“Concentration Limit” means (i) for a Special Obligor, its Special Obligor
Limit, and (ii) for Employers other than Special Obligors, the percentages of
the Eligible Receivables Balance set forth in the table below based upon the
higher of the long-term unsecured senior debt ratings of such Obligors from
Moody’s or S&P:

I-5


--------------------------------------------------------------------------------




 

Moody’s Rating

 

S&P Rating

 

Concentration Limit (% of Eligible Receivables Balance)

Aa3 or higher

 

AA- or higher

 

40%

A3 to A1

 

A- to A+

 

30%

Baa2 to Baa1

 

BBB to BBB+

 

20%

Baa3

 

BBB-

 

10%

Below Baa3 or no rating

 

Below BBB- or no rating

 

5%

 

If one or more Obligors has the same parent company, or is a Subsidiary of
another Obligor, the Receivables of such Obligors shall be considered as
Receivables of the parent company for the purpose of calculating its
Concentration Limit.  It is understood and agreed that any Employer described in
clause (iii) of the definition of Eligible Employer shall be deemed to have no
rating for purposes of calculating its Concentration Limit.  Notwithstanding the
foregoing, the Concentration Limit on Eligible Receivables of World Services,
Inc. and its Affiliates (the contract referred to in item A.27 of Schedule III
to the Receivables Sale Agreement) shall not exceed the lesser of (i)
$35,000,000, and (ii) the Concentration Limit otherwise applicable to the
Eligible Receivables of such Employers pursuant to the other terms of this
Agreement, it being understood and agreed that World Services, Inc. and its
Affiliates shall be treated as a single Employer with respect to Receivables
under such contract for purposes of the Concentration Limit.

“Consent to Assignment” means a consent to assignment, in form and substance
satisfactory to the Required Class A Purchasers and the Required Class B
Purchasers, executed by an Included Employer with respect to the transactions
contemplated hereby.

“Contract Date” means, with respect to any Origination Home, the date of
acceptance of the related Origination Home Purchase Contract by the related
Originator and the related Relocating Employee.

“Credit and Collection Policy” means the credit and collection policy and
practices relating to Receivables attached hereto as Exhibit G.

“Custodian” is defined in Section 2.1(a).

“Daily Report” means the report of the Master Servicer substantially in the form
of Exhibit C-1.

“Deemed Collections” is defined in Section 1.4(c).

“Default Ratio” means, for any calendar month, the ratio of (a) the aggregate
outstanding balance of all Defaulted Receivables as of the end of such calendar
month to (b) the aggregate outstanding balance of all Receivables as of the end
of such calendar month.

“Defaulted Receivable” means any Receivable (a) as to which the Disqualification
Date has occurred, (b) any Obligor of which has ceased to be an Eligible
Employer, or (c) is a Charge-Off.

I-6


--------------------------------------------------------------------------------




“Designated Financial Officer” means the President, Vice President, Chief
Financial Officer, Treasurer or Chief Operating Officer of the relevant SIRVA
Entity, as applicable.

“Destination Home” means an Eligible Home to which an Relocating Employee is
moving as part of his or her relocation.

“Dilution Ratio” means, as for any date which it is calculated, the ratio of
(a) the average aggregate amount of payments owed by the Seller pursuant to the
first sentence of Section 1.4(c) as of the last day of each of the most recent
calendar month ending prior to such date to (b) the average aggregate
outstanding balance of all Receivables as of the end of such calendar month.

“Discount” means, for any Tranche Period, (a) the product of (i) the Discount
Rate for such Tranche Period, (ii) the total amount of Investment allocated to
the Tranche Period, and (iii) the number of days elapsed during the Tranche
Period divided by (b) 360 days.

“Discount Period” means, with respect to any Monthly Settlement Date or the
Termination Date, the period from and including the preceding Monthly Settlement
Date (or if none, the date that the first Incremental Purchase is made
hereunder) to but not including such Monthly Settlement Date or Termination
Date, as applicable.

“Discount Rate” means, for any Tranche Period, the Eurodollar Rate or the Prime
Rate.

“Disqualification Date” means, (a) with respect to any Miscellaneous Receivable,
the Outside Date and (b) with respect to any other Receivable, the earlier to
occur of (x) any applicable Outside Date, and (y) the day on which the related
Origination Home is sold to any Person, other than an Originator; provided that
if a portion of a Receivable remains owing by the related Employer following the
closing of the sale of the related Origination Home and such portion of such
Receivable becomes a Billed Receivable to the related Employer within five
Business Days following the closing of such sale (and has not previously been
classified as a Billed Receivable), then the Disqualification Date for such
portion of such Receivable shall be the originally applicable Outside Date for
such Receivable.

“Document Schedule” means a schedule in the form of Exhibit A-2, which schedule
shall include (i) name of each Relocating Employee and type of each Receivable
to be added to the Net Receivables Balance, (ii) the related Relocation Services
Agreement, and (iii) the current contact information for the related Employer.

“Dollar” and “$” means lawful currency of the United States of America.

“Early Payment Fee” means, if any Investment of a Purchaser allocated (or, in
the case of a requested Purchase not made by the Purchasers for any reason other
than their default, scheduled to be allocated) to a Tranche Period for a
Eurodollar Tranche is reduced or terminated before the last day of such Tranche
Period (the amount of Investment so reduced or terminated being referred to as
the “Prepaid Amount”), the cost to the relevant Purchaser of terminating or
reducing such Tranche, which for a Eurodollar Tranche will be determined based
on the difference between the LIBOR applicable to such Tranche and the LIBOR
applicable for a period equal to the remaining maturity of the Tranche on the
date the Prepaid Amount is received.

I-7


--------------------------------------------------------------------------------




“Eligible Employer” means an Included Employer; provided that any Employer shall
cease to be an Eligible Employer if (i) any Receivable to which it is an Obligor
shall have become a Charge-Off, (ii) more than 50% of the Receivables as to
which it is an Obligor shall at any time remain unpaid past their
Disqualification Dates, or (iii) such Employer has suffered a Bankruptcy Event,
except in the case of Federal Mogul Corporation, USG Corporation or Delphi
Corporation or other Employer to the extent that the payment of the related
Receivables of such Employer have been approved (which approval has not been
rescinded) by the applicable bankruptcy court; and provided further that the
Agent may determine, in its sole discretion upon notice to the Seller, that any
Employer shall no longer be an Eligible Employer with respect to any additional
Receivables that might otherwise be proposed to be included in Eligible
Receivables following such determination by the Agent.

“Eligible Home” is a one or two-family principal residence owned by the related
Relocating Employee of an Eligible Employer as to which the related Originator
has agreed to provide home marketing assistance; provided that such residence
must be within the United States, and such residence is not any of the following
(unless approved by the Agent): income producing property, resort property,
mobile home, cooperative unit, farm, home with acreage in excess of five acres
or acreage that does not conform to the immediate area, property on which clear
title cannot be delivered, property which does not qualify for conventional
mortgage financing, property containing or located by hazardous materials,
vacant land, residence that is not Fannie Mae approved or income property other
than two-family dwellings, property that has EFS/synthetic stucco exterior
finishing, and property in which an inspection by the related Originator
disclosed defects which render the property unmarketable if the Relocating
Employee does not repair such defects in a manner satisfactory to the related
Originator.

“Eligible Receivable” means, at any time, any Receivable:

(i)    each Obligor of which (A) is a resident of, organized under the laws of,
and with its chief executive office in, the United States; (B) is not an
Affiliate of any of the SIRVA Entities; (C) is not a government or a
governmental subdivision or agency (provided that an Obligor may be the United
States or any Federal department or agency thereof subject to the Federal
Assignment of Claims Act, provided that the requirements of such Act have been
complied with to the satisfaction of the Agent); and (D) is either an Eligible
Relocating Employee or an Eligible Employer in good standing;

(ii)   which is stated to be due and payable by the Disqualification Date
therefor, and as to which the Disqualification Date has not occurred;

(iii)  which is not a Defaulted Receivable or a Charge-Off;

(iv)  which is an “account”, “payment intangible” or “chattel paper” within the
meaning of Section 9-105 and Section 9-106, respectively of the UCC of all
applicable jurisdictions;

(v)   which is denominated and payable only in Dollars in the United States;

(vi)  (A) in the case of a Receivable originated by SIRVA Relo or Executive
Relo, which arises in respect of an Equity Advance, a Final Equity Payment, a
Mortgage Payment

I-8


--------------------------------------------------------------------------------




or a Miscellaneous Receivable, in each case related to an Eligible Home and an
Eligible Relocating Employee under an Eligible Relocation Services Agreement and
(in the case of an Equity Advance) an Eligible Relocating Employee Contract,
each of which is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no counterclaim, defense or other Adverse
Claim (other than Permitted Exceptions), and is not an executory contract or
unexpired lease within the meaning of Section 365 of the Bankruptcy Code;or (B)
in the case of a Receivable originated by SIRVA Global, which arises in respect
of a Miscellaneous Receivable related to an Eligible Relocating Employee under
an Eligible Relocation Services Agreement, which is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
counterclaim, defense or other Adverse Claim, and is not an executory contract
or unexpired lease within the meaning of Section 365 of the Bankruptcy Code;

(vii)         as to which the related Originator has performed all of its
obligations then required to be performed under the related Relocating Employee
Contract and Relocation Services Agreement;

(viii)        which arises under an Eligible Relocating Employee Contract (if
applicable) and an Eligible Relocation Services Agreement, each of which
(A) contains an obligation to pay a specified sum of money and is subject to no
contingencies, (B) except for Permitted Exceptions, does not require the Obligor
under such contract to consent to the transfer, sale or assignment of the rights
to payment under such contract, (C) does not contain a confidentiality provision
that purports to restrict any Purchaser’s exercise of rights under this
Agreement, including, without limitation, the right to review such contract, (D)
in the case of such Eligible Relocation Services Agreement, is completely and
accurately described in Schedule III and (E) as to which the Seller is in
compliance with its obligations under Section 5.6 (if applicable);

(ix)           as to which, if it is a Relocating Employee Receivable, the
related Employer is fully obligated to pay the Relocating Employee Receivable
through a guaranty, loss indemnity or reimbursement obligation under the related
Relocation Services Agreement;

(x)            which does not, in whole or in part, contravene any law, rule or
regulation applicable thereto (including those relating to usury, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), which contravention would
reasonably be expected to have a Material Adverse Effect;

(xi)           which satisfies in all material respects all applicable
requirements of the Credit and Collection Policy and was generated in the
ordinary course of the related Originator’s business;

(xii)          as to which the related Specified Documents have been delivered
to a Custodian, and the Document Schedule has been delivered to the Agent and
the Custodian, in accordance with Section 2.1;

I-9


--------------------------------------------------------------------------------




(xiii)         which has not been extended, amended, rescinded or cancelled;

(xiv)        which is not subject to any asserted reduction (including, without
limitation, any reduction on account of any offsetting account payable of the
related Originator or the Seller to an Obligor, any Advance Employer Payment
made by the relevant Obligor), cancellation, rebate or refund or any dispute,
offset, counterclaim, lien or defense whatsoever; provided that a Receivable
that is subject only in part to any of the foregoing but otherwise qualifies as
an Eligible Receivable shall be an Eligible Receivable to the extent not subject
to reduction, cancellation, refund, dispute, offset, counterclaim, lien or other
defense;

(xv)         [RESERVED];

(xvi)        with respect to any Unbilled Miscellaneous Receivable, such
Receivable has been originated by Executive Relo; provided, however, that no
Unbilled Miscellaneous Receivable described in clause (i) of the definition of
“Miscellaneous Receivable” may be an Eligible Receivable;

(xvii)       with respect to a Receivable related to any Included Employer, such
Receivable is of a type shown to be a permitted Eligible Receivable opposite the
name of such Employer in Schedule III hereto; and

(xviii)      with respect to any Receivable of an Eligible Employer subject to a
Bankruptcy Event, the payment of the Receivable of such Employer has been
approved (which approval has not been rescinded) by the applicable bankruptcy
court.

“Eligible Receivables Balance” means, at any time, the aggregate outstanding
principal balance of all Receivables included in the Eligible Receivables as of
the most recent Measurement Date and the aggregate outstanding principal balance
of all Eligible Receivables arising after the most recent Measurement Date.  For
the avoidance of doubt, the Eligible Receivables Balance does not include any
Receivables paid since the most recent Measurement Date.

“Eligible Relocating Employee” means a Relocating Employee who (i) is eligible
for an extension of credit under the Credit and Collection Policy, (ii) has the
legal capacity to enter into a binding contract, and (iii) to the knowledge of
the Servicer and the Seller, is not the subject of a Bankruptcy Event.

“Eligible Relocating Employee Contract” means a Relocating Employee Contract
prepared, completed and executed under an Eligible Relocation Services
Agreement, and relating to an Origination Home that is an Eligible Home, in
accordance with (i) forms delivered to the Agent prior to the date hereof, (ii)
the Credit and Collection Policy and (iii) the related Eligible Relocation
Services Agreement.

“Eligible Relocation Services Agreement” means, at any time, a Relocation
Services Agreement

I-10


--------------------------------------------------------------------------------




(i)            which is listed on Schedule III;

(ii)           which has been duly executed and delivered by the relevant
Included Employer, has not expired or terminated in accordance with its terms
and is otherwise in full force and effect;

(iii)          (subject to the Permitted Exceptions) the rights to payment under
which are assignable without the consent of the Employer party thereto or any
other Person (other than the related Originator), other than any such consent
which has been obtained and remains in effect;

(iv)          under which all Billed Receivables are payable by the Employer (a)
in the case of a Receivable originated by SIRVA Relo, not later than 60 days
after the original date of the relevant invoice, (b) in the case of a Receivable
originated by Executive Relo, not later than 30 days after the original date of
the related invoice and (c) in the case of a Receivable originated by SIRVA
Global, not later than 60 days after the original date of the relevant invoice;
and

 (v)          which does not (A) provide for the grant of any Lien on any
Origination Home or other Related Assets to the related Employer or any other
Person, (B) prohibit the related Originator from granting a Lien on its interest
in any Origination Home covered thereby, or (C) otherwise conflict with any of
the transactions contemplated by the Transaction Documents.

“Eligible Title Company” means a title company approved by the Required
Purchasers that has executed and delivered to the Agent a bailment and control
agreement in form and substance satisfactory to the Required Purchasers,
provided that such agreement remains in full force and effect.  For purposes of
this definition, agents selected by such title company, and for which such title
company takes responsibility in accordance with the terms of such bailment and
control agreement, shall be deemed to satisfy the requirements of this
definition.

“Employer” means an employer or other Person (other than an individual)
providing credit, liquidity or other support to the payment of an Relocating
Employee Receivable.

“Employer Receivable”  means each obligation of an Employer to make payments
under an Included Relocation Services Agreement, including without limitation
any Miscellaneous Receivable and any obligation to guarantee payment of a
Relocating Employee Receivable, or to make payments in respect of any Equity
Advance, Final Equity Payment, Mortgage Payment or Loss on Sale or other
shortfall in the payment of such Relocating Employee Receivable following the
disposition of any Origination Home, and any obligation to pay interest in
respect of any of the foregoing.

“Equity Advance” means a loan made by the related Originator to a Relocating
Employee to fund the down payment on the Destination Home prior to the closing
of the sale on the Origination Home.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

I-11


--------------------------------------------------------------------------------


“Eurodollar Rate” means for any Tranche Period for a Eurodollar Tranche, the sum
of (a) LIBOR for such Tranche Period divided by 1 minus the “Reserve
Requirement” plus (b) the Applicable Class A Margin (with respect to Class A
Investments) or the Applicable Class B Margin (with respect to Class B
Investments) plus (c) on or after the occurrence of a Termination Event or in
any event after December 31, 2007, 2.0%; where “Reserve Requirement” means, for
any Tranche Period for a Eurodollar Tranche, the maximum reserve requirement
imposed during such Tranche Period on “eurocurrency liabilities” as currently
defined in Regulation D of the Board of Governors of the Federal Reserve System.

“Eurodollar Tranche” is defined in the definition of “Tranche”.

“Excluded Receivable” means, with respect to an Employer that has been
identified to the Agent and the Purchasers in a written notice as described in
the proviso to the definition of Included Employer, the following:  (i) a
Relocating Employee Receivable arising after the related Exclusion Date (as
defined in such proviso), provided that no other payment obligation of, or
relating to, the related Relocating Employee is then included in the Eligible
Receivables Balance, and (ii) Employer Receivables that relate solely to such
Relocating Employee.

“Executive Relo” is defined in the first paragraph hereof.

“Federal Funds Rate” for any day the greater of (i) the highest rate per annum
as determined by LaSalle at which overnight Federal funds are offered to LaSalle
for such day by major banks in the interbank market, and (ii) if LaSalle is
borrowing overnight funds from a Federal Reserve Bank that day, the highest rate
per annum at which such overnight borrowings are made on that day.  Each
determination of the Federal Funds Rate by LaSalle shall be conclusive and
binding on the Seller except in the case of manifest error.

“Fee Letter” means the letter agreement between the SIRVA Entities and the
Agent.

“Final Equity Payment” is a payment to a Relocating Employee of an amount equal
to the excess, if any, of (i) the Sale Contract Price for such Relocating
Employee’s Origination Home minus (ii) the amount owed in respect of any Adverse
Claims (including mortgages and deeds of trust) on such Origination Home minus
(iii) the outstanding balance of any Equity Advances in respect of such
Origination Home, provided that the related Originator shall be entitled to be
reimbursed for the amount of such payment by the related Employer under the
terms of an Eligible Relocation Services Agreement.  For the avoidance of doubt,
it is understood and agreed that a Relocation Services Agreement (whether or not
an Eligible Relocation Services Agreement) that would be characterized as a
“fixed fee” arrangement in accordance with the Master Servicer’s customary
practices prior to the date hereof does not give rise to such a reimbursement
obligation.

“Former Plan” means any employee benefit plan in respect of which the Parent or
a Commonly Controlled Entity has engaged in a transaction described in Section
4069 or Section 4212(c) of ERISA.

“GAAP” means generally accepted accounting principles in the USA, applied on a
consistent basis.

I-12


--------------------------------------------------------------------------------




“Governmental Authority” means any (a) Federal, state, municipal or other
governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court, judicial authority or arbitrator, in each case,
whether foreign or domestic.

“Guaranty” means the Second Amended and Restated Guaranty, dated as of December
22, 2006, from the Parent and NAVL for the benefit of Seller and its assignees,
as the same may be amended or modified in accordance with its terms.

“Included Employer” means an Employer listed in Schedule III; provided that,
with respect to any such Employer, the Originators may designate an Employer for
which no Excluded Receivables will be sold to Seller after a specified date (the
“Exclusion Date”), provided that (i) the Originators shall have given the Agent
and the Purchasers at least 15 Business Days’ prior written notice thereof, (ii)
the Servicers and the Sellers shall have the systems capability to exclude such
Excluded Receivables from subsequent reports and other information provided to
the Agent and the Purchasers, and (iii) the Agent, the Required Class A
Purchasers and the Required Class B Purchasers shall have consented to the
exclusion of such Excluded Receivables prior to giving effect thereto.

“Included Relocation Services Agreement” means any Relocation Services Agreement
with an Included Employer.

“Incremental Class A Purchase” is defined in Section 1.1(b).

“Incremental Class B Purchase” is defined in Section 1.1(e).

“Incremental Purchase” means an Incremental Class A Purchase or an Incremental
Class B Purchase.

“Incremental Purchase Request” is defined in Section 1.1(c).

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Investment” means a Class A Investment or a Class B Investment.

“Investment Account” means account number 5800691403 maintained by LaSalle, as
securities intermediary, in the name of the Agent, or such other account
designated by the Agent.

“LaSalle” means LaSalle Bank National Association in its individual capacity and
not in its capacity as the Agent.

“LIBOR” means, for any Tranche Period for a Eurodollar Tranche or other time
period, the per annum rate of interest at which Dollar deposits in an amount
comparable to the amount of the relevant Eurodollar Tranche and for a period
equal to such Tranche Period or other period are offered in the London Interbank
Eurodollar market at 11:00 a.m. (London, England time) two Business Days prior
to the commencement of such Tranche Period or other period, as displayed in the
Bloomberg Financial Markets system (or other authoritative source selected by
the Agent

I-13


--------------------------------------------------------------------------------




in its sole discretion) or, if the Bloomberg Financial Markets system or other
authoritative source is not available, as LIBOR is otherwise determined by the
Agent in its sole and absolute discretion.  The Agent’s determination of LIBOR
shall be conclusive, absent manifest error.

“Liquidation Period” means all times on and after the Termination Date.

“Lock Box” means each post office box or bank box to which Obligors are directed
to send payments on Receivables.

“Lock-Box Account” means each deposit account maintained by the Seller or a
Servicer at a bank for the purpose of receiving or concentrating Collections.

“Lock-Box Agreement” means an agreement with a Lock-Box Bank, in form and
substance satisfactory to the Agent, under which the Agent controls the Lock-Box
and Lock-Box Accounts at such Lock-Box Bank.

“Lock-Box Bank” means a bank at which a Lock-Box Account and/or Lock-Box is
located.

“Loss on Sale” means, with respect to any Origination Home, the excess of (a)
the contract purchase price for such Origination Home under the applicable
Origination Home Purchase Contract over (b) the purchase price paid by or on
behalf of the Origination Home Buyer of such Home under the applicable
Origination Home Sale Contract.

“Master Servicer” is defined in the first paragraph hereof.

“Material Adverse Effect” means an adverse effect on (i) any SIRVA Entity’s
ability to perform its obligations under or in connection with, or the
enforceability of, any Transaction Document, (ii) any SIRVA Entity’s business,
financial condition or prospects, (iii) the interests of the Agent or any
Purchaser under or in connection with any Transaction Document or (iv) the
enforceability or collectibility of any Receivable.

“Matured Aggregate Class A Investment” means, at any time, the sum of the
Matured Values of all Class A Investments of all Class A Purchasers then
outstanding.

“Matured Aggregate Class B Investment” means, at any time, the sum of the
Matured Values of all Class B Investments of all Class B Purchasers then
outstanding.

“Matured Value” means, of any Investment, the sum of such Investment and all
unpaid Discount, fees and other amounts scheduled to become due (whether or not
then due) on such Investment during all Tranche Periods to which any portion of
such Investment has been allocated.

“Maximum Incremental Class A Purchase Amount” means, at any time, the difference
between the Class A Purchase Limit and the Aggregate Class A Investment then
outstanding.

“Maximum Incremental Class B Purchase Amount” means, at any time, the difference
between the Class B Purchase Limit and the Aggregate Class B Investment then
outstanding.

I-14


--------------------------------------------------------------------------------




“Measurement Date” means the last day of each calendar month and any other date
designated as a Measurement Date by the Agent.

“Miscellaneous Receivable” means an Employer Receivable in connection with (i)
the sale of the Origination Home, including without limitation, home sale
commissions, title costs and appraisal costs, (ii) the Relocating Employee’s
move to the Destination Home, including without limitation, expenses relating to
locating a Destination Home, travel expenses, the cost of shipping household
goods and vehicles and any lump sum moving allowances, and (iii) any other home
sale and moving expense paid to the Relocating Employee based on the related
Included Employer’s relocation policies.

“Monthly Delivery Date” means (i) with respect to the March, June, September and
December monthly periods of the Master Servicer’s fiscal year (and with respect
to November 2006, January 2007 and February 2007), the 45th day following the
end of such monthly period, and (ii) with respect to any other monthly period of
such fiscal year, the 30th day following the end of such monthly period.

“Monthly Report” is defined in Section 3.3.

“Monthly Reporting Date” means the second Business Day immediately prior to each
Monthly Settlement Date.

“Monthly Settlement Date” means (i) with respect to a month which ends on a day
other than Thursday or Friday, and provided that the Wednesday on which, or the
Wednesday immediately prior to which, such month ends is a Business Day, the
first Friday of the next succeeding month, and (ii) with respect to any other
month, the second Friday of the next succeeding month; provided in each case
that if such first or second Friday is not a Business Day, the Settlement Date
shall be the immediately succeeding Business Day.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Payment” means an advance made by the related Originator to repay a
borrowing by a Relocating Employee secured by such Relocating Employee’s
Origination Home, provided that the related Originator shall be entitled to be
reimbursed for the amount of such payment by the related Employer under the
terms of an Eligible Relocation Services Agreement.  For the avoidance of doubt,
it is understood and agreed that a Relocation Services Agreement (whether or not
an Eligible Relocation Services Agreement) that would be characterized as a
“fixed fee” arrangement in accordance with the customary practices employed by
the Master Servicer prior to the date hereof does not give rise to such a
reimbursement obligation.

 “Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“NAVL” means North American Van Lines, Inc., a Delaware corporation.

“Net Receivables Balance” means at any time (a) the Eligible Receivables Balance
minus (b) the sum of the following amounts, as determined without duplication as
of the most

I-15


--------------------------------------------------------------------------------




recent Measurement Date, (i) the portion of the Eligible Receivable Balance in
excess of the Concentration Limit for each Employer, (ii) the Unbilled
Miscellaneous Receivable Excess Concentration, and (iii) all unapplied Advance
Employer Payments; it being understood that to the extent any of the items being
deducted under clause (b) may include Aged Equity/Mortgage Receivables, such
Aged Equity/Mortgage Receivables shall be included in such deducted items.

“Obligor” means a Relocating Employee or an Employer.

“OFAC” is defined in Section 5.1(d).

“Original Interest” is defined in Section 1.1(a).

“Original Purchase and Sale Agreement” is defined in the Purchase Agreement.

“Original Receivables Sale Agreement” is defined in the recitals.

“Origination Home” is an Eligible Home from which a Relocating Employee is
moving in connection with his or her relocation.

“Origination Home Buyer” means the buyer (other than an Originator) of an
Origination Home from the Relocating Employee or an Originator, as the case may
be.

“Origination Home Closing Agent” means, with respect to any Origination Home,
the title insurance company, closing company or lawyer acting for the Servicer
in connection with the resale of such Origination Home.

“Origination Home Deed” means, with respect to any Origination Home, a deed or
other instrument of conveyance executed by the related Relocating Employee that
effects the conveyance of such Origination Home pursuant to the related
Origination Home Purchase Contract.

“Origination Homes in Inventory” means an Origination Home which is subject to
an executed Origination Home Purchase Contract between the Relocating Employee
and an Originator and which has not yet been sold (or the sale of which has not
been closed or the proceeds of which have not been received) under an
Origination Home Sale Contract.

“Origination Home Purchase Contract” means the contract by which the related
Originator purchases an Origination Home from a Relocating Employee.

“Origination Home Sale Contract” means the contract by which the related
Originator sells an Origination Home to an Origination Home Buyer.

“Originator” means each of SIRVA Relo, Executive Relo and SIRVA Global.

“Outside Date” means:

(a)           with respect to any Equity Advance, Final Equity Payment or
Mortgage Payment, the earlier of (i) 270 days following the funding of such
Equity Advance by the related Originator and (ii) if the related

I-16


--------------------------------------------------------------------------------




Receivable is a Billed Receivable, the date specified in clause (b) or (c)
below, as applicable;

(b)           with respect to a Billed Receivable originated by SIRVA Relo or
SIRVA Global, 90 days following the date of invoice for such Billed Receivable;

(c)           with respect to a Billed Receivable originated by Executive Relo,
60 days following the due date for such Billed Receivable; and

(d)           with respect to an Unbilled Miscellaneous Receivable, 30 days
after the services giving rise to such Receivable have been performed.

“Parent” means SIRVA Worldwide, Inc., a Delaware corporation.

“Payment Date” means a Monthly Settlement Date, a Weekly Settlement Date and any
other Business Day on which Available Funds are on deposit in the Collection
Account.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Exceptions” means any of the following:

(i)            delay in the recording of a deed, mortgage or deed of trust that
has been delivered to a Servicer in connection with an Relocating Employee
Receivable so long as a Recording Trigger Event has not occurred;

(ii)           failure of the Seller and the Servicers to deliver to the
Custodian an executed original Relocating Employee Note evidencing an Equity
Advance so long as (A) with respect to any Relocating Employee Receivable
originated after June 25, 2004, the time elapsed since the origination of such
Relocating Employee Receivables does not exceed five Business Days, and (B) a
Recording Trigger Event has not occurred;

(iii)          failure of a Custodian to hold the deeds described in clause (ii)
of the definition of Specified Documents, provided that such deeds are held by
an Origination Home Closing Agent that has received the letter described in
clause (viii) of such definition; and

(iv)          the inclusion of restrictions on assignment in an Included
Relocation Services Agreement, provided that (A) such restriction does not
preclude the legal, valid and binding assignment of rights to payment to the
Agent and the Purchasers, and (B) if applicable, the Originators are in
compliance with their obligations under Section 5.3 of the Purchase Agreement
with respect thereto.

“Permitted Investments” means (a) evidences of indebtedness issued by, or
guaranteed by the full faith and credit of, the federal government of the United
States, (b) repurchase agreements with banking institutions or broker-dealers
the short term unsecured indebtedness of which is rated at least “A-1+” (or the
equivalent) by S&P and at least “P-1” (or the equivalent) by Moody’s registered
under the Securities Exchange Act of 1934 which are fully secured by

I-17


--------------------------------------------------------------------------------




obligations of the kind specified in clause (a), (c) money market funds
(i) rated not lower than the highest rating category from Moody’s and “AAA m” or
“AAAm-g,” from S&P or (ii) which are otherwise acceptable to the Rating Agencies
or (d) commercial paper issued by any corporation incorporated under the laws of
the USA and rated at least “A-1+” (or the equivalent) by S&P and at least “P-1”
(or the equivalent) by Moody’s.  All Permitted Investments must (1) be
denominated and payable only in Dollars, (2) not have an “r” designation if
rated by S&P, and (3) must mature (A) within thirty (30) days after the date of
purchase thereof or (B) by the date on which the funds so invested are needed in
order to make any payment required hereunder.

“Person” means an individual, partnership, corporation, association, joint
venture, Governmental Authority or other entity of any kind.

“Plan” means at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

“Potential Termination Event” means any Termination Event or any event or
condition that with the lapse of time or giving of notice, or both, would
constitute a Termination Event.

“Prime Rate” means for any period, the daily average during such period of (a)
the greater of (i) the floating commercial lending rate per annum of LaSalle
(which rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer by LaSalle) announced from time to
time as its prime rate or equivalent for Dollar loans in the United States,
changing as and when said rate changes and (ii) the Federal Funds Rate plus
0.75% plus (b) the Applicable Class A Margin (with respect to Class A
Investments) or the Applicable Class B Margin (with respect to Class B
Investments) plus (c) on or after the occurrence of a Termination Event or in
any event after December 31, 2007, 2.00%.

“Prime Tranche” is defined in the definition of “Tranche”.

“Principal Distribution Amount” means, with respect to any Business Day, the sum
of (i) 85% of Available Funds deposited in the Collection Account since the
immediately preceding Payment Date, to the extent such funds represent the
payment on, or return of, principal on the Receivables, plus (ii) all amounts
required to be paid by the Seller pursuant to Section 1.4(a), 1.4(b) and 1.4(c)
but not yet paid.

“Purchase” means a Class A Purchase or a Class B Purchase.

“Purchase Agreement” means the Second Amended and Restated Purchase and Sale
Agreement dated as of the date hereof between the Seller and the Originators, as
the same may be amended or modified in accordance with its terms and the terms
hereof.

“Purchase Date” means a Class A Purchase Date or a Class B Purchase Date.

“Purchase Interest” means a Class A Purchase Interest or Class B Purchase
Interest.

“Purchaser” means a Class A Purchaser or Class B Purchaser.

I-18


--------------------------------------------------------------------------------




“Ratable Share” means for each Purchaser, such Purchaser’s Commitment(s) divided
by the aggregate Commitments of all Purchasers.

“Rating Agencies” means S&P and Moody’s.

“Receivable” means a Relocating Employee Receivable, taken together with the
Employer Receivables under the related Included Relocation Services Agreement
and all Related Assets with respect thereto; provided that the outstanding
balance thereof shall be determined without duplication.  Deemed Collections
shall reduce the outstanding balance of Receivables hereunder, so that any
Receivable that has its outstanding balance deemed collected shall cease to be a
Receivable hereunder after (x) the Servicer receives payment of such Deemed
Collections under Section 1.4(c) or (y) if such Deemed Collection is received
before the Termination Date, an adjustment to the Sold Interests permitted by
Section 1.4(d) is made.

“Receivables Balance” means, at any time, the aggregate outstanding principal
amount of all Receivables sold by the Seller hereunder.

“Recording Trigger Event” means a Servicer Replacement Event.

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights) relating to such Receivable or the related
Obligor.

“Related Assets” means, with respect to the Receivables:

(a)           all rights and interests (including without limitation ownership
interests and liens) to and in any Origination Home and/or other real or
personal property arising under or related to the related Relocating Employee
Contracts, whether or not evidenced by a deed and whether or not any such deed
has been recorded, and all proceeds of the sale or other disposition of any such
property, including, without limitation, the Origination Homes, the Origination
Home Purchase Contracts, the Origination Home Sale Contracts and all proceeds
thereof;

(b)           all interest accrued or to accrue under the Relocating Employee
Relocation Services Agreements and the Relocation Services Agreements, including
without limitation interest on Equity Advances, Mortgage Payments, Final Equity
Payments and Miscellaneous Receivables;

(c)           all other collateral or other support arrangements made in
connection with such Receivables or property, including all warranty and
indemnity claims, all lien filings and all guaranties;

(d)           all security deposits delivered to an Originator in connection
with any of the foregoing;

(e)           all rights to any payment of rent or similar amounts in connection
with any of the foregoing;

I-19


--------------------------------------------------------------------------------




(f)            all rights in respect of the Purchase Agreement, the Guaranty,
the Relocating Employee Contracts, the Relocation Services Agreements, any
purchase or sale contract, servicing agreement, interest rate hedge arrangement
or other contract or agreement in connection with the foregoing;

(g)           any insurance (including without limitation title, hazard,
casualty and credit insurance) and condemnation proceeds with respect to any of
the foregoing;

(h)           all Records relating to such Receivables;

(i)            the Collection Account, the Lock-Box Accounts, the Investment
Account and funds, investments, financial assets or other property credited to
either such account; and

(j)            all other proceeds of any of the foregoing, including without
limitation all present and future claims, demands, causes of action, chooses in
action and other general intangibles in respect of any or all of the foregoing
and all of the proceeds of every kind and nature whatsoever in respect of any of
the foregoing, whether in the form of cash or other liquid property, accounts,
accounts receivable, notes, drafts, acceptances, chattel paper, checks, deposit
accounts, insurance payments, condemnation awards, instruments or other
property.

“Relocating Employee” means (i) a person obligated to make payments in respect
of an extension of credit to him or her by an Originator, as evidenced by a
Relocating Employee Contract, or (ii) a person whose Origination Home may be
transferred to, and/or disposed of by, an Originator in order to satisfy
obligations due in connection with a Relocating Employee Contract.

“Relocating Employee Contract” means a contract with a Relocating Employee
pursuant to which a Relocating Employee Receivable arises including, without
limitation, a note evidencing any Equity Advance.

“Relocating Employee Receivable” means each obligation of an Relocating Employee
to make payments in respect of an Equity Advance by an Originator to him or her,
and/or such Relocating Employee’s obligation to transfer, or permit the
disposition of, his or her Origination Home to repay or reimburse an Originator
for any such Equity Advance, Final Equity Payment or Mortgage Payment, including
without limitation any rights to any interest or finance charges arising in
connection therewith.

“Relocation Service Fee” means the fee payable to an Originator by an Employer
under the Relocation Services Agreement of such Employer with respect to the
marketing and sale of a particular Origination Home.

“Relocation Services Agreement” means any relocation services agreement between
an Originator and an Employer.

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

I-20


--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. § 2615 or any successor regulation thereto.

“Required Class A Purchasers” means Class A Purchasers holding more than 55% of
the Class A Commitments (or, if two Class A Purchasers hold more than 55% of the
Class A Commitments, at least three Class A Purchasers holding more than 55% of
the Class A Commitments).

“Required Class B Purchasers” means Class B Purchasers holding more than 55% of
the Class B Commitments (or, if two Class A Purchasers hold more than 55% of the
Class B Commitments, at least three Class B Purchasers holding more than 55% of
the Class B Commitments).

“Required Purchasers” means, prior to payment in full of all Class A
Outstandings, the Required Class A Purchasers and thereafter the Required Class
B Purchasers.

“Reserved Collection Matters” means decisions taken when no Termination Event
exists regarding settlement and/or whether to initiate or proceed with
litigation regarding the collection of Receivables identified in writing by the
Servicers to the Agent as Reserved Collection Matters in an aggregate amount not
in excess of $1,000,000.

“Responsible Person” means any executive officer or director of, or any Person
(or group of related Persons for purposes of Section 13(d) of the Securities
Exchange Act of 1934) that own or control 5% or more of the equity in, SIRVA,
Inc. or any of its Affiliates.

“Sale Contract Price” means, with respect to any Origination Home, the price
required to be paid thereunder by the purchaser of such Origination Home under a
valid and binding sale contract, which contract shall not be subject to any
contingency other than a financing contingency.

“S&P” means Standard & Poor’s Ratings Services.

“Second Restatement Date” means the date on which all of the conditions
precedent set forth in Section 7.1 are satisfied or waived by the Agent and the
Purchasers.

“Seller” is defined in the first paragraph hereof.

“Seller Account” means the Seller’s account number 30-0144740/5800691395 at
National City Bank, or such other account designated by the Seller to the Agent
with at least ten (10) days prior notice.

“Servicer” is defined in Section 3.1(a).

“Servicer Fee” is defined in Section 3.5.

“Servicer Replacement Event” means the occurrence of any Termination Event.

I-21


--------------------------------------------------------------------------------


“Settlement” means the sum of all claims and rights to payment pursuant to
Section 1.4 or 1.6 or any other provision owed to Purchasers (or owed to the
Agent or the Servicer for the benefit of the Purchasers) by the Seller that, if
paid, would be applied to reduce the Purchasers’ Investments.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“SIRVA Credit Agreement” means Credit Agreement dated as of December 1, 2003, as
amended through the Second Restatement Date, among Parent, certain subsidiaries
thereof, the several lenders party thereto, JPMorgan Chase Bank, as
administrative agent, Banc of America Securities LLC, as syndication agent, and
Credit Suisse First Boston, Deutsche Bank Securities Inc. and Goldman Sachs
Credit Partners L.P. as documentation agents.

“SIRVA Entity” means any of the Parent, NAVL, the Seller, the Servicers and the
Originators.

“SIRVA Global” is defined in the first paragraph hereof.

“SIRVA Mortgage” means  SIRVA Mortgage, Inc., a wholly owned subsidiary of CMS
Holding, LLC and an indirect wholly owned subsidiary of SIRVA, Inc.

“SIRVA Relo” is defined in the first paragraph hereof.

“Sold Interests” means the Class A Sold Interest and the Class B Sold Interest.

“Special Obligor” means (i) Pricewaterhouse Coopers LLP, and (ii) any other
Included Employer so designated in writing by the Agent with the written consent
of the Required Class A Purchasers and the Required Class B Purchasers following
a request to do so by the Seller.

“Special Obligor Limit” means the following percentage of the Eligible
Receivables Balance for the following Special Obligor:  (i) for Pricewaterhouse
Coopers LLP, 15% and (ii) for any other Special Obligor, such other Special
Obligor Limit as the Agent with the written consent of the Required Class A
Purchasers and the Required Class B Purchasers may designate in a written notice
to the Seller for such Special Obligor.

“Specified Adjustments” means adjustments to the financial results of SIRVA,
Inc. for the periods and in amounts materially similar to the amounts specified
in SIRVA, Inc.’s Form 8-K filed September 21, 2005, to be evidenced by
restatements of SIRVA, Inc.’s financial statements for the fiscal year ended
December 31, 2004 to be made available to the Agent and the Purchasers no later
than November 30, 2005; provided, however, that (x) except as has been disclosed
by the Servicers to the Purchasers in the supplement to the Fee Letter delivered
in connection with the First Amendment dated as of March 31, 2005 to the
Original Receivables Sale Agreement, such adjustments do not result from (and
are not alleged by any Governmental Authority or Responsible Person to have
resulted from) fraud, misconduct or similar circumstances, and (y) such
adjustments do not have a Material Adverse Effect.

“Specified Documents” means, with respect to any Receivable,

I-22


--------------------------------------------------------------------------------




(i) in the case of an Equity Advance, the original (or to the extent of
Permitted Exceptions a copy) of an executed promissory note payable by the
related Relocating Employee,

(ii) in the case of a Final Equity Payment or Mortgage Payment Advance, the
original Origination Home Deed (or to the extent of Permitted Exceptions a copy
thereof), which deed provides the basis for the transaction giving rise to such
Relocating Employee Receivable and shall be in recordable form and shall name
the Seller (or, with respect to deeds received prior to the date hereof, an
Originator) as the owner of such Origination Home, together with an identical
original deed in recordable form (or to the extent of Permitted Exceptions a
copy thereof), which deed is executed by the Seller or an Originator, as
applicable, in blank or to the Origination Home Buyer,

(iii) any guarantees of the related Relocating Employee Receivable,

(iv) in the case of a Final Equity Payment or Mortgage Payment Advance, an
original executed copy of any pending contract for the purchase or sale of such
Origination Home,

(v) in the case of a Final Equity Payment or Mortgage Payment Advance, any
original title policy or title commitment executed in connection with such
purchase or sale agreement, which title policy or commitment shall name the
Seller and its assigns as beneficiaries,

(vi) if applicable, an original executed copy of any mortgage or deed of trust
executed by such Relocating Employee in connection with such Relocating Employee
Receivable, together with an assignment of such mortgage or deed of trust in
recordable form executed in blank by the Relocating Employee or the related
Originator,

(vii) an original executed copy of the related Relocation Services Agreement,
and

(viii) a copy of the written direction to the related Origination Home Closing
Agent to send the proceeds of the sale of the Origination Home to the Collection
Account.

“Subordinated Note” means a revolving promissory note issued by the Seller to an
Originator under the Purchase Agreement.

“Subservicer” is defined in the first paragraph hereof.

“Subsidiary” means any Person of which at least a majority of the voting stock
(or equivalent equity interests) is owned or controlled by such Person or by one
or more other Subsidiaries of such Person.

“Taxes” means all taxes, charges, fees, levies or other assessments (including
income, gross receipts, profits, withholding, excise, property, sales, use,
license, occupation and franchise taxes and including any related interest,
penalties or other additions) imposed by any jurisdiction or taxing authority
(whether foreign or domestic).

I-23


--------------------------------------------------------------------------------




“Termination Date” means the earliest of (a) the Business Day designated by the
Seller with no less than thirty (30) days’ (or, during the continuance of a
Trigger Event, five (5) Business Days’) prior notice to the Agent, (b) the date
of the occurrence of a Termination Event described in clause (e) of the
definition of Termination Event, (c) the date designated by the Agent to the
Seller at any time after the occurrence and during the continuance of any other
Termination Event and (d) September 30, 2007.

“Termination Event” means the occurrence of any one or more of the following:

(a)           any representation, warranty, certification or statement made, or
deemed made by any SIRVA Entity in, or pursuant to, any Transaction Document
proves to have been incorrect in any material respect when made or deemed made;
or

(b)           any SIRVA Entity fails to make any payment or other transfer of
funds hereunder when due (including any payments under Section 1.4(a)); or

(c)           the Seller or the Servicer fails to observe or perform any
covenant or agreement contained in Sections 3.3, 5.1(b), 5.1(e), 5.1(g), 5.1(i),
5.1(j), 5.2(b), 5.2(e), 5.2(h) or 5.2(i) of this Agreement or any Originator
fails to observe or perform any covenant or agreement contained in
Sections 5.1(b), 5.1(e), 5.1(g), 5.1(i) or 5.1(j) of the Purchase Agreement; or

(d)           any SIRVA Entity fails to observe or perform any other term,
covenant or agreement under any Transaction Document, and such failure remains
unremedied for 15 Business Days; or

(e)           any SIRVA Entity suffers a Bankruptcy Event; or

(f)            the Dilution Ratio exceeds 2% for any calendar month, or the
Default Ratio exceeds 12% for any calendar month; or

(g)           (i) any SIRVA Entity, directly or indirectly, disaffirms or
contests in writing the validity or enforceability of any Transaction Document
or (ii) any Transaction Document fails to be the enforceable obligation of any
SIRVA Entity party thereto; or

(h)           (i) any SIRVA Entity (A) generally does not pay its debts as such
debts become due or admits in writing its inability to pay its debts generally
or (B) fails to pay any of its indebtedness (except in aggregate principal
amount of less than $10,000,000) or defaults in the performance of any provision
of any agreement under which such indebtedness was created or is governed and
such default permits such indebtedness to be declared due and payable or to be
required to be prepaid before the scheduled maturity thereof or (ii) a default
or termination or similar event occurs under any agreement providing for the
sale, transfer or conveyance by SIRVA Entity of any of its financial assets; or

(i)            any event of default occurs under the SIRVA Credit Agreement;
provided that no waiver thereunder or amendment thereof with respect to any
events of default under, or any financial covenants (including defined terms as
used therein) contained in,

I-24


--------------------------------------------------------------------------------




the Sirva Credit Agreement shall be effective for purposes of this Agreement
unless the Agent shall have consented thereto in writing; or

(j)            SIRVA, Inc. ceases to own (directly or indirectly) all of the
issued and outstanding shares of capital stock, membership interests or other
equity interests of any other SIRVA Entity; or

(k)           during the past twelve months more than ten percent of the average
number of Employers that were parties to Relocation Services Agreements over the
past twelve months have given notice of termination of such Relocation Service
Agreements; or

(l)            on or after December 31, 2007, the Sold Interests shall be
greater than $0 or any other amount owed to the Agent or the Purchasers shall
remain unpaid; or

(m)          any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii)
any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Adverse Claim
in favor of the PBGC or a Plan shall arise on the assets of any SIRVA Entity or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is reasonably likely to result in the termination of such Plan for
purposes of Title IV of ERISA (other than a standard termination pursuant to
Section 4041(b) of ERISA), (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA (other than a standard termination pursuant to
Section 4041(b) of ERISA), (v) any SIRVA Entity or other Commonly Controlled
Entity shall, or is reasonably likely to, incur any liability in connection with
a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan,
(vi) the occurrence or expected occurrence of any event or condition which
results or is reasonably likely to result in any SIRVA Entity’s or any Commonly
Controlled Entity’s becoming responsible for any liability in respect of a
Former Plan (other than a standard termination pursuant to Section 4041(b) of
ERISA), or (vii) any other event or condition shall occur or exist with respect
to a Plan; and in each case in clauses (i) through (vii) above, such event or
condition, together with all other such events or conditions, if any, would be
reasonably expected to result in liability which would have a Material Adverse
Effect; or

(n)           one or more judgments or decrees shall be entered against any
SIRVA Entity involving in the aggregate at any time a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within 60 days from the entry thereof, or to be received in respect thereof in
the event any appeal thereof shall be unsuccessful) of $10,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof.

I-25


--------------------------------------------------------------------------------




“Tranche” means a portion of the Investment of the Purchasers allocated to a
Tranche Period pursuant to Section 1.2.  A Tranche is a Eurodollar Tranche or
Prime Tranche depending whether Discount accrues during its Tranche Period based
on a Eurodollar Rate or Prime Rate.

“Tranche Period” means a period of days ending on a Business Day selected
pursuant to Section 1.2, which (i) for a Eurodollar Tranche shall be a period of
seven days, one month, two months or three months, and (ii) for a Prime Tranche
shall be a number of days, not to be less than 2 days and not to exceed 30 days.

“Transaction Documents” means this Agreement, the Fee Letter, the Purchase
Agreement, the Subordinated Notes, the Guaranty, the Bailment Agreements, the
Consents to Assignment, and all other documents, instruments and agreements
executed or furnished in connection herewith and therewith.

“Transfer Supplement” means an agreement among the parties hereto pursuant to
which an existing Purchaser transfers an interest in its rights and obligations
hereunder.

“Trigger Event” is defined in the Purchase Agreement.

“UCC” means, for any state, the Uniform Commercial Code as in effect in such
state.

“Unbilled Miscellaneous Receivable” means a Miscellaneous Receivable that is not
a Billed Receivable.

“Unbilled Miscellaneous Receivable Excess Concentration” means at any time (a)
the aggregate outstanding principal balance of all Unbilled Miscellaneous
Receivables included in the Eligible Receivables, minus (b) 15% of the Eligible
Receivables Balance.

“United States” means the United States of America (including all states and
political subdivisions thereof).

“Unsold Origination Home Receivable” means a Receivable incurred in respect of
an Equity Advance, Final Equity Payment or Mortgage Payment on an Origination
Home that has not yet been sold to an Origination Home Buyer (or the sale of
which has not been closed or the sale proceeds of which have not been received).

“Unused Class A Commitment” means, for any Class A Purchaser at any time, the
difference between its Class A Commitment and its Class A Investment then
outstanding.

“Unused Class B Commitment” means, for any Class B Purchaser at any time, the
difference between its Class B Commitment and its Class B Investment then
outstanding.

“Weekly Report” means the report of the Master Servicer substantially in the
form of Exhibit C-2.

“Weekly Reporting Date” means Thursday of each week or, if such day is not a
Business Day, the immediately preceding Business Day, or such other day as the
Agent may approve.

I-26


--------------------------------------------------------------------------------




“Weekly Settlement Date” means the first Business Day following a Weekly
Reporting Date.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP. 
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

I-27


--------------------------------------------------------------------------------